     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 1 of 78


 1   MARK J. JACOBS, SBN 208945
     E-Mail mjacobs@fisherphillips.com
 2   CHRISTOPHER M. AHEARN, SBN 239089
     E-Mail cahearn@fisherphillips.com
 3   LAUREN STOCKUNAS, SBN 316800
     E-Mail lstockunas@fisherphillips.com
 4   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 5   Irvine, California 92614
     Telephone: (949) 851-2424
 6   Facsimile: (949) 851-0152

 7   Attorneys for Defendants
     INSPERITY PEO SERVICES, L.P.
 8

 9                               UNITED STATES DISTRICT COURT

10                   EASTERN DISTRICT OF CALIFORNIA, FRESNO COURTHOUSE

11

12   ZACHARY BLAIR, on behalf of himself,             Case No: Case #
     and other similarly situated, and on behalf of
13   the general public,                              [Previously Stanislaus Superior Court Case
                                                      Number 9000670; Assigned to Honorable Marie
14                         Plaintiffs,                Sovey Silveira, Dept. 21]

15           v.                                       DEFENDANT INSPERITY PEO SERVICES,
                                                      L.P.’S NOTICE OF REMOVAL OF ACTION
16   CLASSIC PARTY RENTALS, INC., and                 PURSUANT TO 28 U.S.C. §§ 1332, 1441 and
     DOES 1-100,                                      1446
17
                            Defendants.
18                                                    State Court Complaint Filed: December 7, 2017
                                                      Removal Date: August 24, 2020
19

20

21

22

23

24

25

26

27

28

                                                      1
      DEFENDANT INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                28 U.S.C. §§ 1332, 1441 AND 1446
     FP 38440131.2
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 2 of 78


 1           TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE

 2   EASTERN DISTRICT OF CALIFORNIA AND TO ALL PARTIES AND THEIR COUNSEL

 3   OF RECORD:

 4           PLEASE TAKE NOTICE that Defendant INSPERITY PEO SERVICES, L.P.

 5   (hereinafter, “Insperity”), through its counsel of record, respectfully hereby removes this action

 6   filed by Plaintiff ZACHARY BLAIR on behalf of himself, all others similarly situated, and on

 7   behalf of the general public (hereinafter, “Plaintiffs”) from the Superior Court of the State of

 8   California, in and for the County of Stanislaus (hereinafter, the “State Court”), to the United

 9   States District Court for the Eastern District of California (Fresno Division). This removal is

10   made pursuant to 28 U.S.C. sections 1332(d), 1441, 1446, and 1453 and is based on the following

11   grounds.

12                    I.      FACTUAL AND PROCEDURAL BACKGROUND

13           1.      On or about December 7, 2017, Plaintiff Zachary Blair, on behalf of himself and

14   others similarly situated, and on behalf of the general public filed a Complaint against Classic

15   Party Rentals, Inc. and Does 1-100 in the Superior Court of the State of California, County of

16   Stanislaus thereby initiating the civil action entitled “ZACHARY BLAIR v. CLASSIC PARTY

17   RENTALS, INC. and DOES 1-100” Case No. CIVDS2004284 (hereinafter, the “State Court

18   Action”).

19           2.      Over two years later on March 12, 2020, the Court granted Plaintiffs’ request to

20   amend their Complaint to add Insperity as Doe Defendant 4. Plaintiffs served Insperity on July

21   24, 2020.

22           3.      Insperity is a Professional Employer Organization (“PEO”) that provided human

23   resources and payroll processing support services to its former client CP OpCo, LLC dba Classic

24   Party Rentals, Doe Defendant 1. Insperity began providing payroll administration services to CP

25   OpCo, LLC on or about December 10, 2015.

26           4.      Plaintiffs’ Complaint purports to assert seven class-wide causes of action directly

27   against each and every defendant, including Insperity, stemming from the employment of

28   Plaintiffs and putative class members with “CLASSIC PARTY RENTALS, INC. and/or DOES.”

                                                      2
      DEFENDANT INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                28 U.S.C. §§ 1332, 1441 AND 1446
     FP 38440131.2
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 3 of 78


 1   Specifically, the Complaint alleges causes of action for: (1) Failure to Pay All Straight Time

 2   Wages; (2) Failure to Pay All Overtime Wages; (3) Failure to Provide Meal Periods (Lab. Code

 3   §§ 226.7, 512, IWC Wage Order No.7-2001(11); Cal. Code Regs., tit. 8 § 11090); (4) Failure to

 4   Authorize and Permit Rest Periods (Lab. Code § 226.7; IWC Wage Order No. 7-2001(12); Cal.

 5   Code Regs. Title 8 § 11090); (5) Knowing and Intentional Failure to Comply with Itemized

 6   Employee Wage Statement Provisions (Lab. Code §§ 226, 1174, 1175); (6) Failure to Pay All

 7   Wages Due at the Time of Termination of Employment; and (7) Violation of Unfair Competition

 8   Law (Bus. & Prof. Code §§ 17200, et seq.).

 9           5.      The allegations of the Complaint in the State Court Action are incorporated by

10   reference in this Notice of Removal without admission of or agreement to the truth of any of

11   them.

12           6.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all other process,

13   pleadings, and orders served on Insperity are attached at Exhibits A-G. These records include

14   the Summons (Exhibit A), Plaintiff’s Class Action Complaint for Damages, Injunctive Relief,

15   Declaratory Relief, and Restitution (Exhibit B), Plaintiff Zachary Blair’s Amendment to Class

16   Action Complaint Naming Does 2 and 3 (Exhibit C) and the corresponding Order (Exhibit D),

17   Order Granting Amendment to Class Action Complaint Naming Does 4, 5, 6, 7, 8, 9, 10, and 11

18   (Exhibit E), Notice of Case Management Conference (Exhibit F), and Order Granting Plaintiff

19   Zachary Blair’s Motion for Class Certification (Exhibit G).

20           7.      Plaintiff also added other Doe Defendants in addition to the original Defendant,

21   Classic Party Rentals, Inc. and Insperity (Doe Defendant 4). On May 14, 2018, Plaintiff amended

22   its Complaint to add its first Doe Defendant, CP OpCo, LLC. On December 18, 2018, the Court

23   granted Plaintiff’s request to amend its Complaint to add Bright Event Rentals, LLC and Hartman

24   Studio, Inc. dba Standard Party Rentals as Doe Defendants 2 and 3. See Exhibit C. On March

25   12, 2020, the Court granted Plaintiff’s request to amend his Complaint to add Apollo Global

26   Management, Inc., Apollo Centre Street Partnership, L.P., Apollo Franklin Partnership, L.P.,

27   Apollo Credit Opportunity Fund III AIV LP, Apollo SK Strategic Investments, L.P., Apollo

28   ///

                                                    3
      DEFENDANT INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                28 U.S.C. §§ 1332, 1441 AND 1446
     FP 38440131.2
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 4 of 78


 1   Special Opportunities Managed Account, L.P., and Apollo Zeus Strategic Investments, L.P. as

 2   Doe Defendants 5 through 11 (“Apollo Entities”). See Exhibit E.

 3           8.      According to the Disposition Events on Stanislaus Superior Court docket for this

 4   matter, Bright Event Rentals, LLC was dismissed on March 13, 2019; Hartman Studios Inc. was

 5   dismissed on March 21, 2019, and Classic Party Rentals Inc. was dismissed on April 5, 2019.

 6   As such, these entities are not parties to the case.

 7           9.      CP OpCo, LLC has never made an appearance in the case and ceased operations

 8   in July 2017.

 9           10.     None of the Apollo Entities have yet to appear in this case.

10           11.     On August 24, 2020, Insperity filed an Answer in the State Court Action, and a

11   copy is attached at Exhibit H.

12   II.     SATISFACTION OF THE PROCEDURAL REQUIREMENTS OF 28 U.S.C. §

13           1446

14           A.      Venue

15           12.     In accordance with 28 U.S.C. section 1446(a), this Notice is filed with the District

16   Court of the United States in which the Action is pending. The Superior Court of California,

17   County of Stanislaus is located within the Eastern District of California. See U.S.C. § 84(c).

18   Therefore, venue is proper in this Court because it is the “district and division embracing the

19   place where such action is pending.” See 28 U.S.C. §1441(a). Thus, this Court is the proper

20   district court to which this case may be removed. See 28 U.S.C. §§ 1441(a) and 1446(a).

21           B.      Timeliness

22           13.     Insperity’s registered agent for service of process was served with Exhibits A-G,

23   including the Summons, Complaint, and the Amendment to the Complaint adding Insperity as

24   Doe Defendant 4 on July 24, 2020. Accordingly, this removal being filed within 30 days is

25   timely under 28 U.S.C. § 1446(b).

26           C.      Service and Filing of Notice

27           14.     In accordance with 28 U.S.C. § 1446(d), Insperity is serving a copy of this Notice

28   upon counsel for Plaintiffs, and Insperity will file copies of this Notice with the Clerk of the

                                                       4
      DEFENDANT INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                28 U.S.C. §§ 1332, 1441 AND 1446
     FP 38440131.2
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 5 of 78


 1   Superior Court of California in the County of Stanislaus and with the Clerk of the Eastern District

 2   of California. Insperity will promptly file true and correct copies of the Proof of Service

 3   regarding the Notice of Removal to Plaintiffs and the state court.

 4   III.    REMOVAL SUBJECT TO A LIBERAL PLEADING STANDARD

 5           15.     In 2014, the U.S. Supreme Court held that notices of removal are subject to the

 6   same general pleading standards applicable to complaints pursuant to Rule 8(a) of the Federal

 7   Rules of Civil Procedure, and that accordingly such notices need not attach evidence or meet a

 8   burden of proof, but rather need only contain a “short and plain statement of the grounds for

 9   removal.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 83-84 (quoting 28

10   U.S.C. § 1446(a)). This governing principle also applies to a removing party’s allegations as to

11   the amount in controversy. Id.; Garnett v. ADT LLC, 74 F. Supp.3d 1332, 1334 (E.D. Cal. 2015).

12   Only if the Court, or another party, contests the allegations of removability must the removing

13   party submit evidence supporting its allegations, whereupon removability is decided under a

14   preponderance of evidence standard. Dart Cherokee, 574 U.S. at 88. There is no “presumption

15   against removal” where, as here, a defendant seeks to remove pursuant to the Class Action

16   Fairness Act. Dart Cherokee, 574 U.S. at 89.

17   IV.     THE U.S. DISTRICT COURT HAS JURISDICTION PURSUANT TO THE

18           CLASS ACTION FAIRNESS ACT

19           16.     On February 18, 2005, Congress enacted the Class Action Fairness Act of 2005

20   (hereinafter, “CAFA”). CAFA gives U.S. District Courts original jurisdiction over civil class

21   action lawsuits in which any member of the putative class is a citizen of a state different from

22   any defendant, and in which the matter in controversy exceeds the sum or value of $5 million,

23   exclusive of interest and costs. 28 U.S.C. § 1332(d)(2). CAFA authorizes removal of such actions

24   in accordance with 28 U.S.C. § 1446.

25           17.     This Court has original jurisdiction of this action under CAFA. As set forth

26   below, this action is removable pursuant to 28 U.S.C. § 1441(a) as it is a putative class action in

27   which at least one member of the class of plaintiffs is a citizen of a state different from that of

28   any one defendant, the proposed class exceeds 100 members, and the amount in controversy

                                                     5
      DEFENDANT INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                28 U.S.C. §§ 1332, 1441 AND 1446
     FP 38440131.2
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 6 of 78


 1   exceeds $5,000,000, exclusive of interest and costs. 28 U.S.C. § 1332(d)(2). Further, no

 2   defendant identified in the Complaint is a state, officer of a state, or a governmental agency. 28

 3   U.S.C. § 1332(d)(5).

 4   V.      MINIMAL DIVERSITY OF CITIZENSHIP

 5           18.     CAFA requires only minimal diversity—that is, that one plaintiff is a citizen of a

 6   different state than one defendant. See 28 U.S.C. § 1332(d)(2)(A).

 7           19.     Under the CAFA removal provision, 28 U. S. C. §1453(b), a class action may be

 8   removed to federal court by “any defendant without the consent of all defendants.”

 9           20.     For diversity purposes, a person is a “citizen” of the state in which he or she is

10   domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Natural

11   persons are domiciled in the places they reside with the intent to remain or to which they intend

12   to return. Id. at 857.

13           21.     For CAFA removal, “[c]itizenship of the members of the proposed plaintiff

14   classes shall be determined . . . as of the date of filing of the complaint or amended complaint,

15   or, if the case stated by the initial pleading is not subject to Federal jurisdiction, as of the date of

16   service by plaintiffs of an amended pleading, motion, or other paper, indicating the existence of

17   Federal jurisdiction.” 28 U.S.C. § 1332(d)(7).

18           22.     Plaintiff Zachary Blair was, at the time of the filing of the Complaint, and remains,

19   a resident of California. (Exhibit B, Complaint at ¶ 28); see Mondragon v. Capital One Auto

20   Fin., 736 F.3d 880, 885–86 (9th Cir. 2013) (“a party with the burden of proving citizenship may

21   rely on the presumption of continuing domicile, which provides that, once established, a person’s

22   state of domicile continues unless rebutted . . . . This presumption has been widely accepted,

23   including by this [the Ninth] circuit.”). For removal purposes, citizenship is measured both when

24   the action is filed and removed. Strotek Corp. v. Transport Ass’n of America, 300 F.3d 1129,

25   1131 (9th Cir. 2002); Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Again,

26   for diversity purposes, a person is a citizen of the State where he or she is domiciled. Kantor v.

27   Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983). Residence is prima facie evidence of

28   domicile. Mondragon, 736 F.3d at 885–86 (9th Cir. 2013), citing Hollinger v. Home State Mut.

                                                        6
      DEFENDANT INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                28 U.S.C. §§ 1332, 1441 AND 1446
     FP 38440131.2
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 7 of 78


 1   Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011) (“Evidence of a person’s place of residence . . . is

 2   prima facie proof of his domicile.”). The Complaint states that “[a]t all times mentioned herein

 3   Plaintiff ZACHARY BLAIR is and was a resident of California.” Exhibit B, Complaint at ¶ 28.

 4   Plaintiff, therefore, is, and at all times since the commencement of this action has been, a resident

 5   and citizen of California.

 6           23.     Plaintiff’s Complaint asserts that he is bringing this action on behalf of himself

 7   and a putative class described as “All persons who are employed or have been employed by

 8   Defendant in the State of California as hourly, Non-Exempt workers during the period of the

 9   relevant statute of limitations.” (Exhibit B, Complaint at ¶ 48.) Plaintiffs also seeks to certify

10   eleven subclasses. Id.

11           24.     As a PEO that processed payroll for CP OpCo, LLC dba Classic Party Rentals

12   beginning December 10, 2015 and concluding on July 25, 2017, its payroll records indicate that

13   CP OpCo, LLC had non-exempt employees who worked in California who are putative class

14   members under Plaintiff’s definition, who resided in the following states: California, Colorado,

15   Florida, Illinois, Kentucky, Nevada, Ohio, Texas, and Washington.

16           25.     A corporation is deemed to be a citizen of the state in which it is incorporated and

17   where it has its principal place of business. 28 U.S.C. § 1332(c)(1). The phrase “principal place

18   of business” “refers to the place where the corporation’s high-level officers direct, control, and

19   coordinate the corporation’s activities.” Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010). This is

20   the corporation’s “nerve center.” Id. at 78. “[I]n practice [this] should normally be the place

21   where the corporation maintains its headquarters . . . .” Id. The headquarters is the place from

22   which the corporation’s business activities are directed, controlled, and coordinated. Id.

23           26.     At all times since at least December 7, 2013, the following has been the case with

24   regard to Insperity: (a) it has been a corporation, incorporated in and under the laws of the State

25   of Delaware; (b) its corporate headquarters, where its “high level” officers and executives,

26   including its chief executive officer, chief financial officer, and general counsel, have directed,

27   controlled, and coordinated Insperity’s business operations, has been located in the State of

28   Texas; and (c) its core executive and administrative functions, including finance, accounting,

                                                      7
      DEFENDANT INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                28 U.S.C. §§ 1332, 1441 AND 1446
     FP 38440131.2
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 8 of 78


 1   human resources, information technology and legal affairs, have been carried out in the State of

 2   Texas.

 3            27.    Therefore, Insperity is now, and has been since the filing of the State Court

 4   Action, a citizen of the states of Delaware and Texas. Hertz, 559 U.S. at 78.

 5            28.    Therefore, one or more putative class members are not citizens of the states of

 6   Delaware or Texas, and Defendant Insperity is a citizen of Delaware and Texas, at least one

 7   putative class member is diverse from a defendant, and CAFA’s minimal diversity requirement

 8   is satisfied.

 9            29.    None of the Apollo Entities are incorporated under the laws of California, and

10   none of them has a principal place of business in California. At all times since the initial

11   Complaint was filed and the State Court Action was initiated, they have been incorporated in

12   states other than California. Also, at all such times, their principal places of business and

13   corporate headquarters, where their “high level” officers and executives have directed,

14   controlled, and coordinated their business operations, and where their core executive and

15   administrative functions, including finance, accounting, human resources, information

16   technology and legal affairs, have been located outside the State of California. Also, as of August

17   24, 2020, based on the California Secretary of State’s online business search database available

18   at https://businesssearch.sos.ca.gov/, none of the Apollo Entities are now, or have been at any

19   time since the initial Complaint was filed and the State Court Action was initiated, registered to

20   do business in the State of California.

21            30.    CP OpCo, LLC, the only remaining nominal defendant in the case other than

22   Insperity and the Apollo Entities, has not done business in California since July 2017 and its

23   status with the California Secretary of State is “SOS Forfeited.” According to CP OpCo, LLC’s

24   Statement of Information (LLC-12) filed with the Secretary of State on February 6, 2017, CP

25   OpCo was a Delaware corporation, and its principal place of business was at 9 West 57th Street,

26   New York, NY 10019. That a company is registered to do business in California does not

27   establish that it is incorporated, or a citizen there.           Thymes v. Prime, Inc., No.

28   LACV1802725JAKJCX, 2018 WL 5905393, at *3 (C.D. Cal. July 13, 2018) (citing Portillo v.

                                                     8
      DEFENDANT INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                28 U.S.C. §§ 1332, 1441 AND 1446
     FP 38440131.2
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 9 of 78


 1   Chipotle Mexican Grill, Inc., No. CV 17-01497-AB (JCx), 2018 WL 637386, at *2 (C.D. Cal.

 2   Jan. 31, 2018); see also Grady v. Stoever, 968 F. Supp. 334, 335 (S.D. Tex. 1997)). Therefore,

 3   ever since the filing of the initial Complaint in the State Court Action, through the present, CP

 4   OpCo, LLC has not been a citizen of California because it was not incorporated in California and

 5   has not maintained a principal place of business where the corporation’s high-level officers have

 6   directed, controlled, and coordinated the corporation’s activities. Instead, at all such times it has

 7   been a citizen of Delaware and New York, because of its incorporation in Delaware and the

 8   location of its principal business office in New York. Hertz, 559 U.S. at 78.

 9           31.     A case not removable under the original complaint may become removable by

10   later amendments to the complaint, or other “voluntary” actions by plaintiff creating diversity

11   (e.g., voluntarily dismissing the non-diverse defendants). 28 USC § 1446(b)(3). As such,

12   because Bright Event Rentals, LLC, Hartman Studios Inc., and Classic Party Rentals Inc. have

13   been dismissed from the State Court Action, their citizenship is irrelevant in assessing the

14   removability of this matter.

15           32.     Additionally, CAFA’s local controversy exception will not apply because no

16   remaining party Defendants are citizens of California. 28 U.S.C. § 1332(d)(4). The “local

17   controversy” exception depends on citizenship of the defendants who remain in the action at the

18   time of removal, not those named in the original complaint. Kaufman v. Allstate New Jersey Ins.

19   Co., 561 F.3d 144, 153 (3d Cir. 2009) (“We conclude that the local controversy exception

20   requires consideration of the defendants presently in the action. Indeed, a key condition of the

21   local controversy exception is the presence in the action of at least one significant local defendant.

22   Applying the exception when no local defendant remains in the action, as could occur under the

23   time-of-filing rule, would not comport with the exception's focus on discerning local

24   controversies based, in part, on the presence of a significant local defendant.”)

25   VI.     SIZE OF PROPOSED CLASS

26           33.     In the Complaint, Plaintiffs assert that the class consists of over two-thousand

27   (2,000) employees in the State of California in positions as hourly non-exempt employees.

28   (Exhibit B, Complaint at ¶ 51.)

                                                       9
      DEFENDANT INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                28 U.S.C. §§ 1332, 1441 AND 1446
     FP 38440131.2
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 10 of 78


 1            34.     As a PEO that processed payroll for CP OpCo, LLC, its records indicate that CP

 2    OpCO, LLC had approximately 1,853 non-exempt employees who worked in the state of

 3    California between December 10, 2015 and July 25, 2017.

 4            35.     Accordingly, there are well over 100 alleged class members.

 5    VII.    AMOUNT IN CONTROVERSEY

 6            36.     Plaintiffs’ Complaint is silent as to the total amount of monetary relief sought.

 7    However, the failure of the Complaint to specify the total amount of monetary relief sought by

 8    Plaintiffs does not deprive this Court of jurisdiction. White v. J.C. Penny Life Ins. Co., F.Supp.25,

 9    26 (S.D. W.Va. 1994) (defendant may remove suit to federal court notwithstanding the failure of

10    plaintiff to plead a specific dollar amount in controversy; if the rules were otherwise, “any

11    Plaintiff could avoid removal simply by declining . . . to place a specific dollar value upon its

12    claim.”).

13            37.     Notwithstanding Plaintiffs’ failure to allege the total amount of monetary relief

14    claimed, CAFA authorizes the removal of class actions in which, among the factors mentioned

15    above, the aggregated amount in controversy for all potential class members exceeds $5 million

16    dollars. See 28 U.S.C. § 1332(d). In determining the amount in controversy for CAFA, all

17    potential damages based on the claims in the complaint, as well as attorneys’ fees, are properly

18    included. See, e.g., Guglielmino v. McKee Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007).

19            38.     Although Insperity denies that Plaintiffs or any putative class member are entitled

20    to any relief, in determining the amount in controversy, the Court must assume that the

21    allegations in the complaint are true and that a jury will return a verdict for Plaintiffs on all claims

22    in the complaint. See Cain v. Hartford Life & Acc. Ins., 890 F.Supp.2d 1246, 1249 (C.D. Cal.

23    2012) (“The ultimate inquiry is what amount is put ‘in controversy’ by the plaintiff’s complaint,

24    not what a defendant will actually owe.” (internal quotation marks omitted)). Further, “a

25    defendant’s notice of removal need include only a plausible allegation that the amount in

26    controversy exceeds the jurisdictional threshold,” and does not require evidentiary submissions.

27    Dart Cherokee, 574 U.S. at 83-84; see also Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197

28    (9th Cir. 2015).

                                                        10
       DEFENDANT INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                 28 U.S.C. §§ 1332, 1441 AND 1446
      FP 38440131.2
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 11 of 78


 1            39.     As pleaded, the alleged amount in controversy in this putative class action

 2    exceeds, in the aggregate $5,000,000, exclusive of interest and costs. The Complaint seeks

 3    payment of minimum wages, overtime wages, and meal and rest break penalties, damages and

 4    penalties for inaccurate wage statements under Labor Code section 226 (which permits a

 5    maximum penalty of $4,000 per employee), waiting time penalties under Labor Code section

 6    203, and restitution for violations of section 17200 of the Business and Professions Code. The

 7    Complaint also seeks payment of prejudgment interest and attorneys' fees and costs. (Exhibit B,

 8    Complaint Sec. V.)

 9            40.     During a portion of the class period as defined by Plaintiffs and based on

10    Insperity’s records, there were approximately 1,853 non-exempt employees working in

11    California from December 10, 2015 through July 25, 2017.

12            41.     These CP OpCo, LLC employees worked approximately 85,366 workweeks

13    during the portion of the class period for which Insperity has payroll records, namely, from

14    December 10, 2015 through July 25, 2017.

15            42.     Where a plaintiff alleges that a defendant has “adopted and maintained uniform

16    policies, practices and procedures’ that caused the purported violations of California’s

17    [laws]…[i]t is not unreasonable to assume that when a company has unlawful policies and they

18    are uniformly ‘adopted and maintained,’ then the company may potentially violate the law in

19    each and every situation where those policies are applied.” Mejia v. DHL Express (USA), Inc.,

20    No. CV 15-890-GHK JCx, 2015 WL 2452755, *4 (C.D. Cal. May 21, 2015). In that instance,

21    “a 100% violation rate is not an unreasonable assumption to use in estimating the amount in

22    controversy in light of the allegations in the complaint.” Id. Here, Plaintiffs alleged that

23    defendants: “had a consistent policy and/or practice of not paying Plaintiff and its Non-Exempt

24    Employees for all of the hours they worked,” “continuous and widespread” policies and/or

25    practices that violated various Labor Code sections (Exhibit B, Complaint ¶¶ 5-15.)

26            43.     Here, when assessing the alleged wage statement penalties pursuant to Labor

27    Code section 226 and the alleged waiting time penalties pursuant to Labor Code section 203, the

28    amount in controversy well exceeds $5,000,000.00.

                                                    11
       DEFENDANT INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                 28 U.S.C. §§ 1332, 1441 AND 1446
      FP 38440131.2
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 12 of 78


 1            A.      Wage Statement Penalties

 2            44.     Plaintiffs seek penalties under Labor Code section 226 for allegedly inaccurate

 3    wage statements for himself and the putative class.       (Exhibit B, Complaint ¶¶ 116-122.)

 4    Plaintiffs seek penalties under Labor Code section 226, which authorizes a penalty of $50 per

 5    employee for each initial violation per employee, and $100 per employee for each subsequent

 6    violation, up to a maximum of $4,000 per employee. Cal. Lab. Code § 226. Labor Code

 7    section 226 has a one-year statute of limitations. Cal. Code of Civ. Proc. § 340. During the one-

 8    year period of December 7, 2016 through July 25, 2017, Insperity has payroll records for

 9    approximately 1,238 CP OpCo, LLC non-exempt employees working in California. Those

10    employees were furnished with wage statements for approximately 15,757 pay periods.

11            45.     Accordingly, Plaintiffs have put at issue approximately $1,513,800.00 [(1,238 pay

12    periods x $50) + ((15,757 pay periods – (1 pay period time 1,238 employees)) x $100) =

13    $1,513,800.00] in Labor Code 226 penalties alone.

14            B.      Waiting Time Penalties

15            46.     Plaintiffs also seek waiting time penalties under California Labor Code section

16    203 (Exhibit B, Complaint ¶¶ 123-134). Plaintiffs may claim penalties under section 203 for all

17    terminated employees for up to 30 days’ wages if wages are not paid in full. Cal. Lab. Code §

18    203. The statute of limitations for waiting time penalties is three years. Pineda v. Bank of

19    America, 50 Cal.4th 1389 (2010).

20            47.     Insperity only has payroll recording going back less than three years, namely to

21    December 10, 2015. During the period from December 10, 2015 through July 25, 2017,

22    approximately 1,853 non-exempt CP OpCo, LLC employees working in California separated

23    from employment, including as a result of CP OpCo, LLC’s cessation of all operations in July

24    2017. As such, at least $5,782,994.00 (30 days x 8 hours x (each non-exempt CP OpCo, LLC

25    employee working in California whose payroll records Insperity maintains’ highest rate of pay

26    during their employment)) = $5,782,994.00) is put at issue by Plaintiffs’ waiting time penalties

27    claim. For reference, rates of pay range from $9.00 per hour to $40.87 per hour and the average

28    rate of pay is $12.86 per hour.

                                                     12
       DEFENDANT INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                 28 U.S.C. §§ 1332, 1441 AND 1446
      FP 38440131.2
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 13 of 78


 1            C.      Attorney’s Fees

 2            48.     What is more, including an additional 25% for attorneys’ fees is warranted in class

 3    actions. See Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir. 2002). For purposes of

 4    considering fees for the amount in controversy, the attorneys’ fees are not limited to only those

 5    incurred prior to removal but also what plaintiff may recover after removal. See Chavez v.

 6    JPMorgan Chase & Co., 888 F.3d 413, 415 (9th Cir. 2018). Plaintiffs’ theoretical attorneys’

 7    fees on two of the seven claims alone would amount to an additional $1, 829, 198.50 ($7,296,794

 8    x 25% = $1,132,670.90)

 9            D.      Summary of Amount in Controversy

10            49.     In sum, considering two of the seven claims alone plus a small portion of

11    attorneys’ fees results in an amount in controversy well over $5,000,000.00 and of at least

12    $8,429,464.90 ($1,513,800 + $5,782,994 + 1,132,670.90).

13    VIII. CONCLUSION

14            Since minimum diversity exists, there are over 100 putative class members, and the

15    amount in controversy exceeds $5,000,000.00, Insperity prays that this civil action be removed

16    from the Superior Court of the State of California, County of Stanislaus, to the United States

17    District Court of the Eastern District of California pursuant to the CAFA.

18

19     Dated: August 24, 2020                           Respectfully submitted,

20                                                      FISHER & PHILLIPS LLP

21

22                                               By:
                                                        MARK J. JACOBS
23                                                      CHRISTOPHER M. AHEARN
                                                        LAUREN STOCKUNAS
24                                                      Attorneys for Defendants
                                                        INSPERITY PEO SERVICES, L.P.
25

26

27

28

                                                       13
       DEFENDANT INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                 28 U.S.C. §§ 1332, 1441 AND 1446
      FP 38440131.2
Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 14 of 78




                 EXHIBIT A
                              Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 15 of 78

                                                                                                                                                           SUM=
                                              S!lMMOfVS                                                                  E L 5 g,'==TcR(1c)ED  F
                                       (ClTAClON JUDlC1AL) 4                                                             Superior Court of Califorrna
                                                                                                                            Cou               ani las
    NOTICE TO DEFENDANT:                                                                                                    2017-D c-07t 16S01U19
    (AV/SO AL DEMANDADO),                                                ;                                                •CLERK OF THE COURT
                                                                                                                                    9000670
    CLASSIC PARTY RENTALS, INC.; and DOES 1-100                                                                        This case has been assigned to
                                                                                                                       Judge MARIE SOVEY SILVEIRA
                                                                                                                               Department 21,
    YOU ARE BEING SUED. BY PLAINTIFF:                                                                                   for all purposes including: trial
    (LO ESTi4 DEMANDANDO; EL DEMANDANTE):                                                                                   Filing Fees: $1,435.00
                                                                                                                   •       By: Lindsey Stringfellow
    ZACHARY BLAIR on behalf of himself, all others similarly situated,
    and on hehalf of the general Public
     NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read lhe informalion
     below.
       You have 30 CALENDAR f)AYS after lhis summons and tegal papers are served on you lo file a written response at lhis court and have a copy
     se►ved on the plaintiff. A letter or phone call will not protect yoil.' Your writlen response must be in proper legal form if you want the courl lo hear your
     case. There may be a court form that you can use for your response. You can find lhese eourt forms and more informaUon al the California Courts
     Online Self-Help Center (www,couriinfo.ca.g'ov/selfhelp), your county law library, or the courihouse nearest you. If you cannot pay the fifing fee, ask
     the court clerk for a fee waiver form. If you ~o not rrle your response on time, you may lose the case by default, and your wages, money, and property
     may be taken without further warning from lhe court.
       Tllere are other legal requirements. You may want to call an attorney_right away. If you do not know an attorney, you may want to call an attorney
     referra) service. If you cannot afford an atlorney~ you may be eligible for free legal services from a'nonprofit legal services program. You can locate
    these nonpro5t groups at Ihe California Legal Services web site (wwwaawhelpcalifornia.org), the Cafifomia Courts Online Self-Help Center
    (www.courtinfo.ca.gov/selfhelp), or by canlaclirlg your local courl or county bar association. NUTE: The court has a.stalutory lien for waived fees and
    costs on any settlemenl or arbitration award of $10.000 or more in a'civil case. The courl's lien must tie paid before the court inrill dismiss lhe case.
    IAVISOI Lo han demandado. Si no responde denfro de 30 dles, la corte puede tlecidir en; su conlra sin escuchar su versidn. Lea !a informacion a
    continuacion.
      Tierie 30 D1AS DE CALENDAR/O despues de que la entreguen esta citacibn y papeles legales paia presenfarilna respuestapor escrito err esta
    corte. y hacer que se entregue una copia al demandanto. Una carta o un'a ltamada felefbnica nolo Protegen. Stu respuesta por escrifo tiene que estar
    en formato legal correcto si desea que procesen su caso en la corle. Es positite que haya.uo foimulario que usted'Pueda usar para su respuesta.
    Puede encontrar estos formularios de {a corte• y rrlas informacion en el Cenfro de Ayuda de.las Cortes de Calitornia°(vwaw_su`corte.ca.gov), en la
     Filblioteca de leyes de su condado lo en la corte que le quede mas cerca. Si no puede.pagarla cuota de presentaci6n, plda.al secrefario de /a corte
     que.le dE un formulario.de exencidn de pago de r.uotas. Si no presenfa su respuesta a flempo; puede perderel caso porincumplintiento yfa corle le
     p.odri quitar su sueldo, dinero y bienes sin mas advertencia.
       ! 1ay otros requisilos legates. F_s recomendable que Ilame a un abogado Llmediatamente: Si.no.conoce.a un abogado, puede llamar a un servicio de
     remision a abogados. Si no puede pagar a un abogado, es posible que culnpla don ~os requisito"s para oblenerservicios %gales gratuifos de un
    'prograrr+a de servicios legales sin rrnes de luqro. Puede encontrar estos`grupos sin fines de lucro en el sitio Iveb-de California Legal Selvices,
     (www.lawhelpcalifornia.org), en el-Centro de Ayuda de las Con`es de California, (www:sucorte.ca.gov) o poniAndose_ en confacto con la corte o el
     colegio de abogados /ocales. AVlSO: Por ley, la corte fiene deieclro a reclamar las cuolas y los,costos exentos porimponerpn gravamen sobre
     cualquier recupeiacibri de $i0,006d mas de vaior recibida inediante _un acuerdo o.una concesiori de arbitraje en un caso de derecho civil. Tiene que
    pagar el gravamen de la corte an(es de que /a corte pueda desechar el caso.
The name and address of the court is:                                                                                  NUMBER:
                                                                                                                       ro def caao): 9000670
(El nombre y direccidn de la corte es): Stanislaus
    801 I.Oth Street, Floor 4                                                                                  '

    1VXodesto, CA 95354
The name,• address, a,nd telephone nunit~er of plaintiffs attorney, or plaintiff4withoulan.attorney, is:.
(EJ norribre, (a direcci6n y e/ nGmero de telafono del abogado del demandante, o del demandante que no tiene abogado, es):
    William Turley, Esq./The Turley & Mara Lavv Pinn; APLC, 7428 Trade Street, San Diego, CA 92.121,

DATE:                                                                               Clerk, by                                                               , Deputy
(Fecha)         ] 2 / 0 7 / 2 017                                     (Secretario)                      ~                                                    (Adjunto)
(For proof of seiViee of this summons, Lse Proof of Service of Summons (rorm Pc7s-u7u).) LINDSEY STRINGF_ ELLOW
(Para prueba de entreg.a de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                           NOTICE TO THE PERSON SEF2VED: You ar.e served
    (sr:at.l                                      as an individual defenfiant.
                                           1.
                                           2• xx as lhe person sued underthe fictitious riame'of"(speciry): Doe Defendant 4
                                                  ~

                                           1 ® on behalf of (specify): INSPERITY PEO SERVI                                 LP, sued herein as Doe Defendant 4
                                              under:        CCP 416.10 (corporation)                                      CCP 416.60 (minor)
                                                       Q CCP 416.20 (defunct corporation)                                 CCP 416.,70,(conservatee)
                                                       0 CCP 416.40,(association or partnership)                          CCP 416.90„(authorized person)

I                                      I1          U other (specify): Llmttea rartnersnip
                                       Jrt. = by personai delivery on (date):
                                                                                                                                                               Pag e t of 1
    form Adopted for Mandarory llse                                          SUM MONS                                                Cado of Ciril Procedure §§ 412.20, 405
       Judicial C.ounal of Ca6fornia                                                                                                                   wmv.cour6nru.ca.gov
     S11M.100 IRev. Julv 1. 20091
                                                                                                                                                                              ~
Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 16 of 78




                 EXHIBIT B
       Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 17 of 78




               .TUrleffy. .E.s     4'8)-
               ata         .3                                          ELECTRONICALLY FILED
              'llit Es
                    E     99,3 -33)-,                                 Supe(ior Court of California
                   raW 01 ~El' (3) 1 62 0                                 CouhtyW Stanisl6us
               JRLE  ✓Y AT"
                     ,                    ' JIM, APLC
                                          IF                            201.7mbec-0.7 16:01:19
                ide Street                                              CLERK OF THE COURT
               ,,.o,,, Califcfi-iiia 92121
               ,                                                                 9000670
                       1-9) 234-28-33                              'This casec has b'een assigned to
                      1 9) 2344049                                 Judge MARIE'SOVEY 8ILVEIRA
                                                                             136partment'21,
              's -for ZACHARY BLAIR,                                 for-all purpose& including trial
 5            f of'liiiiiselfi all others siniflarly                     Filing Fees: $10435.100
               and dn behalf&tlle gpiierAl. pubIlic.                    13~,:. Lindsey. $tringfellow

                           SUPE1111.011 C''OUgT OF THE STATE OF-CALIFORNIA
                                M AND FOR THE:COUNTY'OF STANISLAU$'

       ZACHARY- BLAIR oii.:'behalf of himself,         CaseNo. 50006'70
       all others-similarly situated, andeon'behalf
       ofthe,&neral. public:                           TLAINTWIT"S CLA$S,ACT~0N
                                                       CGMPLAINTFOR DAMAGE      , S,
                                                       INJUNCTIVE -RV, LIE F4.DEX-LARATORY
                                                       REL.M FAND RESTITUTION
       V.
                                                         1), Faflure to pay 411 Striji&, Time
       CLASSICPAkTY RENTALS,,lNC..-.:nhd                     Wages;
              16-1,00.
                                                         :2) Fal e,to PATAII OvertiI m-6 W-1-ges;
                                                             Failure to Pr6vi&,, MoilleriQd
                                                                                          's, (Lab;,
       b&fenda
             'iits.
                                                             Code               1wemi!  0d'Okdef
                                                                                       ".7      -
                                                             No-
                                                              11090),-
                                                         4.) Failure to
                                                             Periods (Uab'..c6do,§::Z~     ,       IW IC
                                                             Wage Ordow'No ,7- 6141,I).i.1 C,
                                                             Cod.c1legs,. -Tip e 8: §^ 110,90);
                                                         5)Knowing -,iRd*,-I' 'ntotiti-
                                                                               I        on, ,tl;.FAilul7c.',-tfD
                                                             Qompb,   w.ith-Itpon"ized,R       niplo.Xpe.
                                                             Wage Statemefit.P. '  , royljs  i6
                                                             Coo §§226.01'14,");
                                                         6)Va1lvre1oPayA ,,%p         W.- g ~1)  ire, aftbe
                                                             Time of Terminatibh-"o'ff Eb--l'j'  -p oymeiiit,
                                                            .(Lab. Cbde,
.2
,                                                        7)Ylolation of-  .Vnha11-.,"V.bM

-24,
                                                            DEiMAND YORJURYTRIAL
25

-26
27




       CLASS ACTION COMPLAINT
               Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 18 of 78


                                                      i



 1 Plaintiff ZACHARY BLAIR; on behalf of hiniself, all otliers siinilarly situated, and on behalf

         I the general public, ' coniplains of Defendant CLASSIC PARTY RBNTALS, INC. and/or
          and for causes of action and; alleges:
          1.       This is a class act'ion pursuant to California Code of Civil Procedure section 382 oii beh

                   of Plaintiff, ZACHARY BLAIR, and all non-eaenzpt, liourly worlcers wlio are presenfily
                   formerly eniployed by CLASSIC PARTY RENTALS, INC. and/or DOES and/or

                   subsidiaries or affiliated companies and/or predecessors witliin the State of California:

         Iim       At all` tiines mentioned herein, CLASSIC PARTY RENTALS, INC. and/or D.OES 1°

 9                 conducted business in Stanislaus. County aiid elsewliere within CaIifornia.

10 I®              At all times mentioned herein, CLASSIC PARTY RENTALS, INC. and/or subsidiaries

11                 affiliated conipanies and/or DOES, within tlie State of California, have, aniong otl

12   I             things, employed cun•ent and fornler non-exempt employees:
                                                  u
13 1®              At all times iiientioned herein, the coiniiion policies,aiid practices of CLASSI.0 PAR
14                 RENTALS, INC. and/or D,OES were a direct cause of Defendant's and/or DOES' fail
15                 to coniply with California's wage and hours laws, Wage Orders, and/or the C

16                 Labor Code, as set forth more fully witliin.
17 15.             For at least foui' (4) years prior to the filiiig of this action and tlirough to. the

18                 Defendant CLASSIC PARTY RENTALS, INC. and/or DOES' have had a consistent

19                 and/or practice of not paying Plaintiff and its Non-Exenpt Eniployees for all ofthe h

20                 they worked.

21 IQ              For at least four (4) years prior to the fl'uig of tliis action and through to the pre;

22                 Defendant CLASSIC PARTY RENTALS. INC. and/or DOES have had a coiitintious
23                 widespread policy of not paying Plaintiff and those similarly situated for all hours

24                 worlced, including before clocking in for their work shift,, afftei: clocking out for tlieir
2$                sliif-l; aiid dliring unpaid nieal periods. Furthei; Defendant CLASSIC PARTY RENT:

26                INC. and/oi: DOES have had a continuous and widespread policy to shave the time
27                and those similarly situated worked (referred 'to as '`tinie shaving").
7Q
                   I    '
          Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 19 of 78



 1   7.       For 4t least four (4) years prior to the tiling of this action and tlu-ough to the present
 2            Defendant CLASSIC PARTY RENTALS, INC. and/or DOES have liad a continuous anc
 3            widespread policy of "cloeking-out" Plaintiff and those similarly situated for thirty (30
 4            minute meal periods, ev6n though Plaintiff and those similarly situated were sufferec
 5            and/or permitted to work"during
                                      ,
                                              these deduction periods, thereby deducting tliirty (30
                                          ,

 6            minutes of paid time, including straight time and overtime.
 7 S.         For at least four (4) years prior to the filing of this action and tllrough to the present

 8            Defendant CLASSIC PARTY RENTALS, INC. and/or DOES have had a consistent poiic,

 9            and/or practice of failing to provide all straiglit time and overtime wages owed to Non

10            Exenipt Employees, as mandated under the California Labor Code and the implementin~

11            rules and regulations of the Industrial Welfare Connnission's ("IWC") California Wag(

12            Orders.
                 ,
13 9.         For at least four (4) years prior to the Fliiig of this action and through to the pi•eseiit

14            Defendant CLASSIC PARTY RENTALS,INC. and/or DOES have had a consistent polic,

15            of reduiring Non-E:cempt Employees withun the State of California, including Plaintiff, te

16            work tlirotigli nieal periods and work at least five (5) hours without a meal period anc

17            I'ailing to pay sttch employees one (1) hour of pay at the employees' regular rate o

18            compensation' for each worlcday that the meal period is not provided, or othe

19            compensation, as recluired by California's state wage and honr laws; and automaticall,
                                                 ,
20            dedtucting a lialf hours pay from their wages.

21 10.        For at least four (4) years prior to filing of this action-and tlirougli the present, Defendan

22            CLASSIC PARTY RENTALS, INC. and/or DOES did riot have a policy of allowing it

23            hourly employees working sliifts of ten (10) or more hours in a day to take a second mea

24            periQd of not less than tliirty (30) minutes as required by the applicable Wage Order ofths

25            IW'C.

26 11.        For at least four (4) years prior to the f ling of this action and tllrough to the present

27            Defendant, CLASSIC PAtZTY RENTALS, INC. and/or DOES have had a consistent polic.
                                             ,
                                             ,
                        ,
      Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 20 of 78



                        i                   I

  1         of requiring'Non-);xempt Employees within the State of California, including Plaintiff,

 2          work over ten (1' 0) hours without providing an additional, uninterrupted tneal period

  3         thirh'(
                 30 minutes
                    )       and failiilgtoPy
                                          a sucli em lo
                                                     Py ees one {)
                                                                -1 hour of pY
                                                                           a at the emPloyee
  4         regular rate of. compensation for each workday that tlle rneal period is not provided,

  5         otlier compensation, as renuired by California's state wage and hour laws:

  6 112.    For at 1'easi four (4) years prior to the filing of this action and througla to the

  7         Defendant CLASSIC PARTY RENTALS, INC. and/or DOES: have,had a consistent polic
                            t'
  8         and/or practice of requiring its Non-Exeinpt Enlployees witllin the State of Californii
                ~
  9         including Plaintit:f, to -vvork for over four hours, or a iiiajor fraction tliereof, witliout a l

10          minute rest period,, and failing to pay such employees one (1) hour of pay at the employees

11          regular rate of conipensation for eacli workday that the rest period is not provide, or
                                      111
12          compensation, as renuired by Galiforriia's state wage and.11our laws.

13 113. For at Ieast four (4) years prior to the filiiig of this action and tlu:ough to the pr
14          Defendant CLASSIC PARTY RENTALS, INC: and/or DOES have had a consistent p

15          and/or practice of failing. to provide. Plaintiff and its Non-Exempt Employees witli

16          down recoveiy periods in accoidance with California Code of Regulations, Title 8,
                                                ~
17          3395.

18 14       For at least fotir (4) years prior to the tiling of this: act'ion and through to the

19          Defendant CI.ASSIC PARTY RENTALS, INC. and/or DOES and/or their officers

20          maiYaging agents liave had a consistent policy andlor practice of willfully failing to I

21                                     xenlpt Einployees, accurate itenlized employee wage
            to Plainfiiff and its Non-Ex

22 115. For at least four (4) yeai:s prior to the filing of tliis action and thr.ough to the
23          Defendant CLASSIC PARTY RENTALS, INC. and/or DOES and/or their off cers a
24          managing agents.have had a consistent policy and/or practice of willfully failing to t
                                                ,



25,         pay wages owed to Plaintiff anel those Non-Exempt Employees wlio left Defe
                ,
26          CLASSIC PARTY RENTALS, INC. and/or DOES eniploy or who wei•e tenninated.

27 116.     For at least four (4) years-, pfior to the f ling of tliis action and througll to the
')Q                                             I
       Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 21 of 78


                                                i
 1         CLASSIC PARTY RENTALS, INC. and/or DOES, by failing to lawfiilly pay Plaintiff anc
 2         tliose, similarly situated all ; the: wages they are owed, engaged in false, unfair, fraudulen
 3         and deceptive business practices within the meaning of the Business and Professions Codi
 4         section 17200, et seq.
 5 17.     Throughout the statutory period, CLASSIC PARTY RENTALS, INC.'s and/or DOES
 6         employees, including Plaintiff and similarly sittiated Non-Exempt Employees, were no

 7         provided all straight time and overtime wages owed, meal periods and rest periods, o

 8         conzpensati,on in lieu thei•eof, as mandated under the California Labor Code, and thi

 9         implenlenting ivles and regulations of the Indush:ial Welfare Commissions ("IWC"

10         Califoinia Wage Orders.

Il   18.   Throughout the. statutory peiiod, CLASSIC PARTY RENTALS; INC.. and/or DOE!
12         employees, including Plaintiff ,and similarly situated Non-Exempt Employees were no

13         provided with accurate and itei'nized einployee wage stateineiits.

14 19,     CLASSIC PARTY RENTALS; INC. and/or DOES failed to coinply with Labor Cod,
15         sectiom 226, subdivision (a), by itemizing in wage statements all hourly compensation ani

16         accurately reporting total hours worked by PlaintifPand the nlembers of the proposed clas'r

17         Plaintiff and members of the proposed class are entitled to penalties not to exceed $4,001

18         for each employee pursuant to Labor Code section 226(b).

19 20.     CLASSIC PARTY RE-NTALS, INC. and/or DOES have failed to comply with IWC Wag
                    ,
20         Order 7-2001(7) by failing to niaintain accurate time records showing liourl:

21         coinpensation, when the employee begins and ends eacli work day and total daily hour
                ,
22         worked by itemizing in wage statements and accui•ately reporting total IZours worleed b:

23         Plainfiiff and members of the proposed class.
                                            ,
24 21.     CLASSIC PARTY RENTALS, INC.'s:and/or DOES' failure to retain accurate records o

25         total hours'worked by Plaintiff and the proposed class was willful and deliberate, was ;

26         continuo,us breach of CLASSIG PARTY RENTALS, INC.'s and/or DOES' duty owed ti

27         Plaintiff and,the proposed cl'ass.
~~
                   i

      Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 22 of 78
               I   '




 1 22..   Throughotit the stattttory period, CLASSIC PARTY RENTALS, INC:'s and/or DOES
 2        eniployees, including Plaintiff and similarly situated Non-Exempt Employees, were no

 3        timely paid all wages owed to them at the time of termination.
 4 23. Defendant CLASSIC PARTY RENTALS, INC: and/or DOES ai-e and were aware tha
 5        Plaintiff aiid inembers of the proposed class were not paid all straiglit tinle and overtim{
                                            ,
 6        wages owed, nor provided meal and rest periods. Defendant CLASSIC PART)
               ,
 7        RENTALS, INC.'s and/or DOES' denial of wages and otlier compensation due to Plaintif

 8        and members of the proposed class was willfiil and delibeiate.

 9 24.    Defendant CLASSIC PARTY RENTALS, INC. and/or DOES, each and collectively

10        conttoll'ed the wages, liours, and working conditions of Plaintiff and the proposed class

11        creating a joint-employer relationsliip over Plaintiff and the proposed class.

12 25.    Plaintiff ZACHARY BLAIR, on behalf of hiniself and all of CLASSIC PARTS

13        RENTALS, INC.'s and/or DOES' Non-Exempt Employees, brings this action pursuant t(

14        California Labor Code sectioiis 226, .subd. (b), 226:7. 5105 542, 515, 55:8, 1194, an(

15        Califoinia Code of Regulations; Titie 8, sections 11090 and 3395, seekiiig unpaid wages
                                    .
16        overtinie, ineat and rest period coinpensatioii, penalties, injuiictive: and otlier ecluitabli

17        relief, and reasonable attorneys' fees and costs.

lS 26.    Plaintiff ZACI IARY BLAIR, on behalf of himself and al l putative Class. members madi

1`9       4ip of CLASS'IC PARTY RENTALS, INC.'s atid/or DOES' iioxi-exeiiipt employees
                                                ,
20        pursuant to Califorriia Busiiless and Professions Code sections 17200-17208, also seek.

21        injunctive relief, restitution, and. disgorgement of all benefits CLASSIC PART)
                                        ;
22'       RENTALS, INC. and/or DOES enjoyed fi•om tlieir failure to pay all straialit tiine wages

23        overtime wages, and nieal and rest period compensation.

24          I. ', VII✓NUE
25 27.    Venue as to eacli Defendaiit, CLASSIC PARTY RENTALS, INC. atid/or DOES, is prope

26        in this :judicial distriet, pursuant to Code of Civil Procedure seet'ion 395. Defendan

27        CLASSIC PARTY RENTALS, INC. and/or DOES conduct business and commit Labo
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 23 of 78


                                  rI




 1       Code violations within Stanislaus County, and each Defendant and/or DOE is withi
 2       California for service of process purposes. The unlawful acts alleged herein have a dire(
 3       effect on Plaintiff and those similarly situated within the State of California and withi
 4       Stanislaus County. Defendant CLASSIC PARTY RENTALS, INC. and/or DOES emplo
 5       ntimerous Class members wlio work in Stanislaus County, in California.

 6        II. ,   ~PARTIES
 7 A.    Plaintiffs.
 8 28.   At all relevant times, herein, Plaintiff ZACHARY BLAIR is and was a resident

 9       California. At all relevant times, herein, he was employed by Defendant CLASSIC PAR

10       RENTALS, INC. and/or DOES witliin the last four (4) yeais as a non-exempt, liourl

11       general associate and assistant driver in Cllifornia.
12 Im    On informatioii and belief. Plaintiff and all other members of the proposed

13       experienced Defendant CLASSIC PARTY RENTALS, INC.'s and/or DOES' co
14       conlpany policies of failing to pay all straight time and overtime wages owed.

15 I30   On information and belief; Plaintiff and all other members of the proposed

16       experienced Defendant CLASSIC PARTY RENTALS, INC.'s and/or DOES' comm
                                      w
17       company ~olicies of illegally deductiiig wages fi•om employees for meal periods duri

18       which they were performing work.

19 31    On iiiformation and beliet; Plaintiff and all other niembers of the proposed

20       experienced Defendant CLASSIC. PARTY RENTALS, INC.'s and/or DOES' co

21       company policies and/or practices of failing to pay all straiglit time and overtime

22       owed, and failing to provide compliant meal periods to employees before. the end of th

23       fifth hour of work or a ,second meal period before the end of the tentli hour or work,

24       compensation in. lieu thereof.'

25 32    On information and belief, Plaintiff aiid all otlier members of the proposed, cl<
            ,
26       experienced Defendant CLASSIC PARTY RENTALS, INC.'s and/or DOES' comm

27       company policies of failing to provide ten (10) minute paid rest breaks to employees whc
7Q                                     v
      Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 24 of 78


                                                   I



 1        worlced four (4) liours or major; fractions tliereof.

 2 33.    On information and belief, Plaintiff and all otber members of the proposed cl
                                       .
                                       1




 3        experienced Defendant CL'ASSIC PARTY RENTALS, INC.'s and/or- DOES' comn
 4        company policies of failing fio provide cool down recoveiy periods.
 5 34     On information and belief, Plaintiff and all otlier members of tbe proposed cl
 6        experienced Defendarit CLASSIC PARTY RENTALS, INC.'s and/or DOES'

 7        company policies of failing to provide Non-Exeinpt Employees with accurate

 8        wage statements. On infoi-mation and belief, Defendanfis and/or DOES failtire to p.
                                           ,




 9        to their Non-Exempt ErAployees, including Plaintiff, witli accurate itemized

10        statements was willful.

11 135.   On information and belief, , Plaintiff and all other members of the proposed

12        experienced Defendant CLASSIC PARTY RENTALS, INC.'s and/or DOES' conim
                                           V

13        company policies of failing to timely compensate Non-Exempt Employees all wages ow
                      I




14        upon termination. On infoimation and lielief, Defendant's_ and/oi: DOES' failure to pay,

15        a timely maniier, compensation owed to Non-Exempt Employees, including Plaintiff up

16        ternjination of tlie'ir employment witli CLASSIC PARTY RENTALS, INC. and/or DO]

17        was willftil.

18 136    On iiiformation and belief, Plaintiff and all otlier members of tlie pi•oposed

19        experienced Defendant CLASSIC PARTY RENTALS, INC.'s and/or DOES' fi'atld

20        and decepiive business practices within the meaning of the Business and Professions Cod

21        section 17200, et sen.

22 37     Plaintiff and tlie proposed class are covered by, inter alia, California lWC Occupation<

23        Wage Order No. 7-2001; andTitle. 8, Cnlifornia Code of Regulations, §§ 11090 and 339.̀
                                               ,




24 B.     Defendants.                      y

25 38     At all_releVant times liereizi, CLASSIC PARTY RENTALS, INC. and/or DOCS engage i

26        the ownership and operation of facilities which rents a lai-ge range of wedding rental:

27        banquet event rentals, patl.y tents, dance floors, lighting, and table. & chair items for partic
7Q
       Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 25 of 78

                         i



  1         and events in the State of California.
  2 I 39.   Defendant CLASSIC PARTY RENTALS, INC. claiins to have "30+ years' experience ar
  3         the largest product selection" in renting party supplies. CLASSIC PA[t'ry RENTAL
  4         https://classicpartyrentals:com (last viewed Dec. 1, 2017). "Classic Party Rentals is one
  5         the nation's 'largest event rental companies," witli "liundreds of tnicks on the road". Id.
                                         ~
  6 IEW     Defendant CLASSIC PARTY RENTALS, INC. clainls to have. an "extensive selection
                    ~
  7         liigh-quality party rentals" and offers '`sales support and product and event mariageme

  8         for inore thaii 150,000 events per year including major sporting events, corporate evenl

  9         celebrity weddings, and private social events." Id.

10 141      Defe'ndant CLASSIC PARTY RENTALS, INC. lias expanded to include "2.5 millic

11          square, feet of warehouse space, quality control and lean processes" and claims that the
12          "friendly and helpfiil support staff are at your service wlienever you need". Id.
13 142      Defendant CLASSIC PARTY RENTALS, INC. continues to grow their "network of 2,0(
14          event professionals". Icl. Some of wliich malce up "knowledgeable support teams" wl

15          "provide 24/7 assistance to meet your ever day need." Id.
                                     rl



16 43       This network of '2,000 event professionals is made up liourly employees and are t]

17          foundation of, Defendant CLASSIC PARTY RENTALS, INC.'s success as°a business.

18 1 44.    On information and belief, CLASSIC PARTY RENTALS, INC. and/or DOES exercis(

19          control over the wages, hours, and/or worlcing conditions of Plaintiff and members of the

20          proposed class throughotit the liability period.
                                           ~
21 I 145.   CLASS,IC ,PARTY RENTALS, INC. and/or DOES principal place of business is in the
                ~
22          State of California.

23 146.     T1Ze true names and capacities, whether individual, corporate, associate, or otherwise, o:

24          Def~, ndants DOES 1-100, inclusive, are presently unknown to Plaintiff, who therefore sue;

25          these Defendants by such 'Iictitious names undei• Code of Civil Procedure section 474

26          Plaintiff is informecl and believes, and based thereon alleges, that each of the Defendant:

27          designated hereiil as a D'OE is legally responsible in some nianner for the unlawfiil act:
                     ~                   ,
-, Q
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 26 of 78


                                     i

 1        referred to `herein. Plaintiff will seek leave of court to amend this Complaint to reflect the
 2        true narnes and capacities' of tiie Defendants designated hereinafter as DOES when such
                           ~
 3        identities become known.
 4 47.    Plaintiff is infonned and believes, and based thereon alleges, that each Defendant and/ol
                                          ,
 5        DOE acted in all respects pertinent to this actioii as the agent of the other Defendants and/ol
 6        DOES, carried out a joint scheme, business plan or policy in all respects pertinent hereto,

 7        and the acts of each Defendants and/or DOES are legally attributable to the othei

 8        Defendants and/or DOES.

 9 III.   CLASS ACTION ALLEGATIONS
10 48.    Plaintiff brings this action on behalf of himself and all others similarly situated as a clas:

11        action pursuant to section 382 ofthe California Code of Civil Procedure. Plaintiff seeks tc

12        represent a, Class composed of and defined as follows:
                                              ,
1J                                   i°

14                All per,sons wlZo are employed or have been employed by Defendant

15                in the State of California as hourly, Non-Exempt worlcers during the

16                period of the relevant statute of limitations.
                                              w
17

18        Plaintif-f also seeks to represent subclasses composed of and defined as follows:

19

20            ; All liersons who are or have been employed by CLASSIC PARTY

21                RENTALS, INC. and/or DOES in the State of California as hourly,

22               Non-Etienipt workers during the period of the relevant statute of

23                limitations, who ,yorlced one (1) or more sliifts in excess of five (5)

24                hours.
25

26                All persons who are or liave been employed by CLASSIC PARTY

27                RENTALS, INC. and/or DOES in'the State of California as hourly,
                                          ,
~u                                            N
                                        I               i


     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 27 of 78
        i       I




                                                    i


1                   Non-Exempt worlcers. during the period of the relevailt stattite of
                                                J


2                   limitations, wlio worleed one (1) or more shif-ts in excess of sia (6)

3                   hours.

4

5                   All persons wlio are or have been employed by CLASSIC PARTY

6                   RENTALS, INC. and/or DOES in tlie State of California as hourly,

 7                  Non-Exempt workers duriilg the period of the relevant statute of

8                   limitations, who worked one (1) or more. sliifts in excess of ten (10)

 9                  liours.
                     ,                          ,
10

11                  All persons wlio are or have been employed by CLASSIC PARTY

12                  RENTALS, INC. and/or, DOES in the State of California as liourly,

13                  Non-Exenipt wrkers tluring the period of tlle i:elevant statute of

14                  limitations, wlio worked one (1) or more shifts in excess of twelve

15                  (12) 11oLlrs.

16

17                  All persons who are or have been employed by CLASSIC PARTY

18                  RENTALS, INC. and/or DOES in the State of California as hourly,

19                  Non-Exempt workers dui•ing the period of the relevant statute. of

20                  limitations, wlio worlced one (1) or nlore shifts in excess of two (2)

21                  liours.

22
23                  All persons wlio are or have been employed by CLASSIC PARTY
                                                    ,
24                  RENTALS.. INC. and/or DOES in the State of California as hourly,

25                  Non-Exempt workers during the period of the relevant statute of

26                  limitatioiis, who worked one (1) or more shifts in excess of three (~)

27                  hour'and one-half hours; but less than or equal to six (6) hours.
~~          '                               I
      Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 28 of 78



 1           ,
                 I
 2                   All persons wlio are or have been einployed by CLASSIC PARTY
 3                   RENTALS, INC. andToi- D:OES in the State of California as liourly,
 4                   Non-Exeiupfi workers during the period of the relevant statute of
 5                   limitations; wlio woi`ke'd one. (1) or mor.e shifts in excess of six (6)
                                          I   ,

 6                   h'aurs, but:;less than orequal to ten (10) liours..
 7


 8                   All persons who are or have been eniployed by CLASSI.0 PARTY
                                                  ,

 9                   RENT .ALS, INC.;. and/qr DOES in the State of California as° liourly,,.
10                   Noii-Exem:pt workers during the period of the relevant statute of
11                   lirnitations, who urorked one (1) or more shifts in excess of ten (10)
12,                  I1oUrS.
             ~
13
14                   AlI persons viho are or have been enlployed by.CLASSIC PARTY
15                   RENTALS, INC. and/or DOES i1i the State of California as liourly,

16                   Nop-Exerizpt workerss during the period of the relevant statute of
                                              ,

17                   liinitations, wlio se,para,ted their employment fi'om Defendant.

1.8


1.9                  All persons who .are oi•.have beeii einployed vy CLASSIC PARTY

20                   RENTA:LS, INC. "and/oi• DOES in tlie State of Californ'ia as liourly;
                                              ~
21             Non-Exempt
                  ,          workers during the period of the zelevant statute of
             ' '                 r
22             limitations, who worked orte (t) or :nzore sltifts in which tliey

2>3                  received a wage statement for the corresp:onding.pay peri,od;.
24
25                   All persons who.are or'liave been erriployed by CLASSIC PARTY
26                   RENTALS, INC. and/or DOES iia tlie State ofCalifornia as hourly,

27                   N'on-Exempt workers duriiag the period of the relevant statute of
                                              ,
~:Q                                       ,
       Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 29 of 78


                                       ,                I


 1                 lim7tations, wlio were deducted wages for meal periods.

 2 Im      Plaiiitiff reserves the riglit under rule 1855, subdivision (b), California Rules of Court, tc
 3         amerid oi: modify the Class description with greater specif city or fi.irther division intc
 4         subclasses or limitation to pa'rticular issues.

 5 1on     This action has been brought and may •properly be maintained as a class action under thF
                                                    4



 6         provisions of section 382 ofthe California Code of Civil Procedure because there is a well.
                                           ~
 7         detined community of interest in the litigation and the proposed Class is easil)

 8         ascertainable.

 9 A.      Numerositv.

10 51      The potential members of the Class as defiiied are so numerous that joinder of all th(

11         members of the Class is impracticable. While tlie, precise number of Class members ha;
12         not been determined at this time, Plaintiff is inforined and believes that CLASSIC PART~
                                                    ,
13         RENTALS, INC. and/or DOI;S curreiitly eniploy, and during the liability period employed
14         over, two thousand .(2,000) employees, all in the State of California, in positions as hourl)
15         non-exempt employees.

16 152.    Accounting for eniployee ,turiiover during the relevant periods increases tlus numbe;

17         substantially. Upon informatioii aiid belief; Plaintiff alleges CLASSIC PART~

18         RFNTALS; INC.'s and/oi{ DOES' einployment records will provide information as to th(

19         number and,location of all Class members. Joinder of all members of the proposed Clas:

20         is not practieable.

21 B.      Commonality.
22 53.     There are questions of law and fact comnion to the Class that predominate over an)

23         questions affecting only,individtial Class members. These common duestions of law anc

24         fact include, without limitation:

25                          (1)    Wliether CLASSIC PARTY R1;NTALS, INC. and/or DOI;S

26                 violated the Labor Code and/or applicable IWC Wage Orders in failinc, to

27                 pay its noii-exempt worlcers all earned wages at the regular rate i'or all houi•s
74 I
                                               ,r
         Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 30 of 78



     1             worked.
                                           M


     2                    (2)      Whetlier CLASSIC PARTY RENTALS, INC.'s and/or
     3             DOES' uniform policies and/or practices whereby non-exempt workers
     4             were,' pressured and/or incentivized to forego taking nieal and/or rest
     5             periods.
     6                    (3)      VJliether CLASSIC PARTY RENTALS, INC. and/or DOES
     7             violated Labor Code section 226.7, IWC Wage Order No. 7-2001 or other

     8             applicable IWC Wage Orders, and/or, California Code of Regulations, Title
     9             8, se'ction 11090, by fail'ing to authorize, permit, and/or provide rest periods

10                 to its hourly, non-exempt employees for every four (4) hours oi` major
11                 fi-action thereof worlced and/or failing to pay said employees one (1) hour
12                 of pay at the employee's regular rate of compensation for each work,day
13                 that the rest period was not authorized, permitted and/or provided.
                      1
14                        (4) Whether CLASSIC PARTY RENTALS, INC. and/or DOES
15                 violated Labor Code section 226.7 and/or California Code of Regulations,
16                 Title, 8, section 3395, by failing to authorize, permit, and/or provide

17                 recovery periods to its hourly, non-eYeinpt employees in accordance witli

18                 section 3395.

19                        (5)      Whetlier CLASSIC PARTY RENTALS, INC. and/or DOES

20                 willfully failed to pay, in a timely manner, wages owed to members of the

21                 proposed Class who left CLASSIC PARTY RENTALS, INC.'s and/or

22                 DOES' einploy or who were terminated.

23                        (6)      Whether CLASSIC PARTY RENTALS, INC. and/or DOES
24                 vioiated Labor Code section 203, which provides for the assessnient of a
                                          u
25                 pen,alty against the employer, by willftilly failing to timely pay all wages

26                 owed to employees wlio. left CLASSIC PARTY RENTALS, INC.'s and/or
27                 DOES' eniploy or wlZo were terminated.
1)   Q
        Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 31 of 78



 1               ;           (7) Whether CLASSIC PARTY RENTALS, INC. and/or DOES
 2                    had uniforin policies and/or practices of failing to provide eniployees
 3                    accurate aiid itemized v✓age statements.
 4                           (8)     Wlietlier-CLASSIC
                                      ,                PARTY RENTALS, INC. and/or DOES
 5                    had a.tniforin policies and/or practices of failing to timely pay all wages
 6                    owed to employees who left CLASSIC PARTY RENTALS, INC.'s and/or
 7                    DOES' employ oi wlio were tertriinated.

 8    54.   The answer to eacli of these respective questions will generate a common answer capa
                                                ,
 I,
 M~         of resolving class-wide liability in one stroke.

10 55.      Said, common questions predominate, over any individualized issues and/or questii

11          affecting. only individual niembers.
12 C.       Typicality.
                .
13 56.      Tlie claims of tlle named Plaintiff are typical of the claims of the proposed class. Plain

14          and all members of thc proposed class sustained injuries and damages arising out of ~

15          caused by CLASSIC PARTY RENTALS, INC.'s and/or DOES' commoii course

16          conduct in violation of 'laws and regulations that have the force and effect of law <

17          statutes as alleged.        "
                      ,
18 57       Plaiiitiff ZACHARY BLAIR was subjected to the same uniforni policies aiid/or practi

19          coinplained of herein that af-f,ected all such employees. Tlius, as ZACHARY BLAIR I

20          subjected to the same unlawfiil policies and practices as all liourly non-exempt employe
                                            ;
21          liis claims are typical of the class he seeks to repiesent.

22 D.       Adeguacy of Renrescntation.

23 58:      Plaintiff will fairly and adequately represent and protect the interests of the menibers of

24          Clas,s.
25 59..     Plaintiff is ready and willing to take the time neeessaiy to lielp litigate this case.

26 60       Plaintiff has no conflicts that will disallow him to fairly and adequately represent ~

27          protect the iiiterests of tlle members of the Class.
7Q                                          ,
        Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 32 of 78



 1     61.   Counsel wlio represent Plaintiff are competent and experienced in litigating large

 2           employment class actions.,

 3 62.       Specifically, William Turley, Esq., David Mara, Esq., Jill Vecchi, Esq., and MattheA

 4           Crawford, Esq. are California' lawyers in good standing.

 5 63.       Mr. Turley regularly lectures lawyers on wage and hour class action issues. He has been ~

 6           feattired, speaker on many ACI Wage and Hotu• Class Action presentations and Consumei
                   ,
 7           Attoi7iey of California Wage and Hour Class Action presentations.,
 8 l,,       Mr. Turley is listed as Amicus counsel on over 20 California Supreme Court decisions.

 9 165       Mr. 'Turley and Mr. Mara wrote winning amicus briefs in two very worker friendl)

10           California Supreme Court cases: !lzrguslais r. rIB1YI Sectrity Servs. (2016) 2 Cal.5th 25;

11           and lVillicms v. Superior Coair! (decided July 13, 2017).

12 166.      Mr. Turley is a Past President of Consumer Attorneys of San Diego and has been electec
                                            ,
13           to the Board of Governors^ of the Consumer Attorneys of California for over 15 years: Mr
                                             ,
14           Turley is currently on and has been a. meinber of the Consumer Attocneys of Californi~

15           Amicus Curie Committee for over 20 years.

16 167.      Mr. Turley has had over 100 le,gal articles published, including some. on California Labol

17           Code.                          "

18 68.       Mr. Tur7ey and Mr. Mara were appointed class counsel in the landmarlc California Suprem(

19           Court case, Br.inker v. Superior Co.urt and have been appointed as class counsel in man)

20           California tivage and hour cases, in both State Court and Federal Court.

21 69.       Mr. Turley testified before the California Senate in a coininittee hearing on September 3

?2           2015, regardinQ the new piece-rate bill, California Labor Code § 226.2.

,2-, 70.     On April 12, 2016 and Apri120, 2016, Mi`. Turley testified in front of tlie California Senatf

24           regarding an amendment to California
                                        ;         Labor Code §§ 2698, et seg, the "Private Attorney;

             Geiieral,,Act" or "PAGA:' Furthermore, Mr. Turley also paiticipated in drafti~lg the ne~
25
             ameudment to, PAGA.
26
             Tlie Turley & Mara Law Firin, APLC have the resources to take this case to trial ane
27 1 71
IQ I
             judgment, if necessary.,
                                            N
        Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 33 of 78



 1     72.   Mr. Turley and Ivlr. Mara have'tlie experience, ability, and ways-and means to
                                              v
 2           prosecute this case.
 3     E.    Suneriority of Class Action.
 4     73.   A class actioii is superior to other available means for the fair and efficient adjudication c
 5           this controversy. Individual joinder of all Class members is not practicable; and question

 6           of law and fact common to the Class predominate over any qtiestions affecting onl

 7           individual members of the Class. Each meniber of the Class has been damaged and i;

 8           entitted to reeoveiy by r.eason of CLASSIC PARTY RENTALS, INC.'s and/or DOES

 9           illegal policies and/or prac,tices of failing to pay all straight time and overtime wages owed

10           failing to perniit or authorize rest periods, failing to provide ineal periods, knowingly anc

             intentionally failing to comply with wage statenient requirements, and failing to pay al

12           wages due at tennination.                                       i
                                          ,
13 174..     Class action treatment will allow those siniilarly situated persons to litiaate their claiins 11

14           the marinei that is most efficient and economical for the parties and the judicial. system

15           Plaintiff is unaware of any difficulties that are lilcely to be encountered in the.managemen

16           of this action that would preclude its maintenance as a class action.

17 75.       Because such conimon questions predominate over any individualized issues and/o

18           questions affecting only individual members, class resolution is superior to other inetliod

19           for faiz• and efficient adjudication.
                                        ,
20 I IV.     CAUSES OF ACTION                ,
21i
             FIRST ', CAUS>; OF ACTION AGAINST CLASSIC PARTY RFNTALS, INC
22 i         AND/OR DO,ES: Flilui-e to Pay All Straight Time Wages
       76.   Plaintiff and tliose-similarly situated Class membei-s, liereby iiicoi•porate by reference eacl
23
24           and eveiy other paragraph in this Coniplaint herein as if fully plead.

       77.   Defendant and/or DOES liave liad a continuous policy of not paying Plaintiff and thosc
25
26           similarly situated for all hours worked.

       78.   It is fiuidamental that' an eniployer must pay its employees for all time worked. Californi~
27
1)Q          Labor Code' sections 218 and 218.5 provides a right of action for nonpayment of wages
                                           4



       Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 34 of 78



 1         Labor Code section 222 prohibits the withholding of pai-t of a wage. Labor Code secti

 2         223 prohibits the pay of less than a stattitory or contractual wage scale. Labor Code. secti

 3         1197 prohibits the payment of less than the miniinum wage. Labor Code section 224

 4         pennits deductions fronl wages wlien the employer is i•equir.ed or empowered to do so
                                     rI




 5         state or federal law or when, the deduction is expressly autliorized in writing by

 6         employee for specified ptiiposes that do not have the effect of reducing the agreed ul

 7         wage'.

 8 179.    Plaintiff and those similarly sftuated Class nienibers were employed by CLASSIC PART

 9         RENTALS, INC. and/or DOES at all relevant times. CLASSIC PARTY RENTALS, IN
                                     ,i
10         and/or DOES were reqtiired to compensate Plaintiff for all llours worked and wer

11         prohibited from making deductions that had the.effect of reducing the agreed upon wage.

12    im   Defendant and/or DOES have a continuous and consistent policy of clocking- out Plaintif

13         and those siinilarly situated for a thirty (30) minute meal period, even thougll Plaintiff an

14         all members of the Class work through their meal periods. Thus, CLASSIC PART'

15         RENTALS, INC. and/or DOES do not pay Plaintiff and each and eveiy niember of i

16         Class for all time worked' each and eveiy day they worlc witliout a meal period and ha

17         time deducted.

18 81.     Plaintiff and those similarly situated Class members are inforined and believe aiid there

19         alle;e tliat CLASSIC PARTY RENTALS,, INC. and/or DOES breached the legal duty

20         pay full wages to Plaiiitiff by deducting a portion of tlie wages earned wlien PlaintifPs

21         the Class members' actual time records indicate that a nieal period was not tak

22         CLASSIC PARTY RENTALS, INC. and/or DOES did not make reasonable efforts

23         deten-nine wlietlier the time deducted was actually worked as reported by Plaintiff E

24         Class rnembers. CLASSIC PARTY RENTALS, INC. and/or DOES, without a reasona

25         basis, presumed that actual reported. llours had not been accurately reported. The cond

26         complained of is. a forni of what is sometimes called "dinging," "shaving," or "scrubbii

27         and is prohibited by law.
1)Q                   ~~                   ,
         Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 35 of 78



 1      82.   Defendant, and/or DOES liave a continuous and consistent policy of not paying Pl
 2            and those similarly sittiated for all time worked, including before Plaintiff and
 3            simil,arly situated clock in for work shifts and after they clock out after work shiffts..
 4 183.       Defendant and/or DOI✓S have a continuous and consistent policy of shaving the
 5            Plaintiff and tliose sinlilarly' sittiated work (referred to as "time shaving").
                                                  4

 6     I,.    Tlius, CLASSIC PARTY RENTALS, INC. and/or DOES shavelsteat earzied wages ffi
                      ~
 7            Plaintiff and each and eveiy member of the Class-eacll and every day they work. CLAS;

 8            PARTY RENTALS, INC. and/or DOES have not paid Plaintiff and tlie rnembers of

 i'i          Class all straight time wages owed..

10 185.       Plaintiff and the Class members are informed and believe and thereon allege that as a di~

11            result of Defendant's and/or DOES' uniforrn policies and/or practices; Plaintiff and

12            Class members have suffered, and continue to suffer, substantial unpaid wages, and los

13            interest on such wages, arzd expenses and attorneys' fees in seeking to conlpel CLASSIC
14            PARTY RENTALS, INC. and/or DOES to fiilly pertorm their obligations under state law

15            all to their respective damage in amounts, accordiiig to proof at trial.

16 86.        As a direct result of CLASSIC PARTY RENTALS, INC.'s aild/oi' DOES' poIicy of illega

17            wage tlieft, Plaintiff and those similarly situated liave been damaged in an amoLurt to bf

18            proven at ti•ial.

19 87         WHEREFORE, Plaintiff and the Class he seeks to represent request relief .as describ

20            below.

21
              S>CCOND CAUSE OF ACTION AGAINST CLASSIC PARTY RENTALS, IN
22            AND/OR DOES: I+ailure to Pay All Overtime Wages
       88     Plaintiff`and those similarly situated Class niembers hereby incorporate by reference ea
23
24            and eveiy other paragraph in fihis Complaint llerein as if fully plead.
                                              ,                                          ,
        89.   It is fundamental that an employer must pay its employees for all time worked. Cali
25
              Labor Code s,ections 218 and 218.5 provides a right, of action for nonpayment of N
26
              Labor Code section 222 prohibits the withliolding of parl of a wage. Labor Code
27
7Q            223 prohibits tlie pay of less than a statutory or contractual wage scale. Labor Code secti
                                              ~
                                          i
      Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 36 of 78



 1        1197 prohibits. the payment ofless than the minimum wage. Labor Code section 224 onl~
2         perinits deductions fi•om wages wlien the employer is i•equired or empowered to do so b3
 3        state or federal law or wlien the deduction is expressly authorized in writing by thE
 4        employee for specified purposes that .do -not have ihe effect of reducing. tlie agreed upoz
5         wage.

 6 90. CLASSIC PARTY RENTALS, INC: and/or DOES failed io pay overtime when employee;

 7        worked ovet: eiglit (8) hours per day and Wlien. enlployees worked over forty (40) lrours pe

 8        week.                       ,
 9 91.    Plaintiff and, those similarly situated Class members were employed by CLASSIC PARTS

10        RENTALS, INC. ar.d/or IJOES at all relevant times. CLASSIC PARTY RENTALS, INC

11        and/or DOES were renu'ired to compensate Plaiiitiff for all overtime hottrs worked anc

12        were prohibited froni making deductioiis that had the effect of reduciiig the agreed upoi
                                                  ,
13        wage.                               ~

14 92.    CLASSIC hARTY RENTALS, INC. and/or DOES failed to pay foi: the overtiine that wa

15        due, pursuant to IWC Wage Order No. 7-2001, item 3(A).

16 93,    Plaiiitiff and ~the Class.members are informed and believe and thereon allege that as a direc

17        result of Defendant's and/or DOES'- uniform policies and/or practices, Plaintiff and thi

18        Class members have suffered, and continue to suffer, substantial unpaid ovei-time wages

19        and lost interest on. stich overtime wages, and eapenses and attorneys' fees in seeking ti

20        compel CLASSIC PARTY RE-NTALS, INC. and/or DOIrS- to fiilly perform thei
                                              ,
21        obligations under state law, all ,to their respective daiiiaQe in amoutits according to. proof a

22        time Qf trial. CLASSIC PARTY RENTALS, INC. and7or DOES committed the acts allegel

23        lierein knowingly and willfii11y, with tlze wrongfiil and deliberate intention on injurin;

24        Plaintiff and the Class menibers. CLASSIC PARTY RENTALS, INC.. and/oi- DOES acte

25        witli nlalice or in conscious disregai•d of Plaintiff's and the Class Member's rights. Ii

26        addition to compensation, Plaintiff is also entitled to any penalties allowed by law.

27 94.    WPIEREI ORE, Plaiiitiff and the Class he seeks to represent. reduest relief as describei
~~          ,
                                            0

        Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 37 of 78



 1           below.
                 ~
 2           THIRD CAUSE OF ACTION AGAINST CLASSIC PARTY RFNTALS, INC
 3           AND/OR DOES: Failure to Provide Meal Periods, or Compensation in Lieu Thereo;
             (Lab. Code §§ 226.7, 512, IWC Wage Order No,. 7-2001(11); Cal. Code Regs., tit. 8, E
 4           11090)

 5    lF'E   Plaintiff and those similarly sit-uated Class members liereby incorporate by reference eacl
                                            ,

 6           and every other paragrapii in t11is Complaint herein as if fully plead.

 7    IM.    Under Califoialia Labor Code section 512 and IWC Wage Order No. 7, no employer shal

 8           employ any person foi` a work period of more than five (5) hours witliout providing a mea

 9           period of not less than tliirty (30) minutes. During this meal periods of not less than thi
                                            ;;
10           (30) ininutes, the employee is to be completely free of the employer's control and must !
                        1
11           perfoin7 any work for the ~employer. lf the employee does pei:form work for the emplo;

12           during the thii-ty (30) minute meal period, the eniployee lias not been provided a

13           per'iod in accordance with the law. Also, the eniployee is to be coinpensated for any

14           performed dtu•ing the thirty (30) minute meal periad.

15 11 97.    In addition, an employer may not eniploy an employee for a worlc period of more than

16           (10) hours-per day witho,ut providing the employee witli anotlier meal period of less 1

17           thirty (30) iriinutes.         '

18    lm     Under Califomia Labor Code section 22'6.7, if the employer does not provide an emplc

19           a meal period in accordance with the above recluiremeiits, the employer shall pay

20           einployee one (1) hour of pay at the employee's regular rate of compensation for F

21           workday that the meal perio&is not provided.

22 11 99.    CLASSIC' PARTY RENTALS, INC. and/or DOES failed to provide thirty (30) mi

23.          uninteixupted meal periods to its Non-Exenipt Employees who worked for work periods e

24           more than five (5) consecutive liours. As such, CLASSIC PARTY RIJNTALS, INC. and/c

25           DO)JS non-exempt employees were required to worlc over five (5) consecutive hours at

26           time without being provided.a thirty (30) minute uniiiterrupted nieal period witllin tli

27           time.

IQ l m       CLASSIC PARTY RDNTALS, INC. and/or DOES failed to provide thir.ly (30)
        Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 38 of 78



 1           unintei-rupted meal pei'ioAs to its Non-Exempt Einployees for every five (5) continuou;
                                               ,
 2           liours worked.

 3     101. CLA,SSIC PAIZTY RENTALS, INC.'s and/or DOES' business model is such that Non•
  q-         Exempt Employees were assigned too much work and insuffcient help due to cluonic

  5          understaffing to be able to take meal periods. Tlius, Non-Exempt Employees are not ablf
                                            u
 6           to take meal periods.

  7 102. Tlu•oughout the statutory period, CLASSIC PARTY RENTALS, INC. and/or DOES had ~

  8          pattern and practice of assigning too much work to be completed in too short of timf

  9          f'rames, resulting in Plaintiff and those similarly situated not being able to take mea

10           periods.

11     103. CLASSIC PARTY RENTALS, INC. and/or DOES would not permit Plaintiff and thE

12           Class to take 30-minute „meal periods unless specifically scheduled by Defendant and/o

13           DDES or tinless Plaintiff and Che Class were expressly told to by Defendant and/or DOES

14           This rotitinely resulted in Plaintiff and the Class members not being able to take a mea

15           period, if at all, until after the tifth hour.

16 104. CLASSIC PARTY RENTALS, INC. and/or DOES did not have a policy of providing ;
                                    ,
17       second ineal period before the end of the tenth hour.

18 105. railiaig'to 15rovide conzpensation for such iinprovided or improperly provided meal periods

19           as alleged above, CLASSIC PARTY RENTALS, INC. and/or DOES willfiilly violated thi

20           provisions of`Labor Code sections 226.7, 512, and IWC Wage Order No. 7.

21     106. As a, result of the unlawfiil acts of CLASSIC PARTY RENTALS, INC. and/or DOES

22           Plaintiff and the Class he seeks to represent liave been deprived of premium waQes, il

23           amounts to be deteiniined at trial, and are entitled to recoveiy of such amounts, plus interes

24           and penaltles tliereon, attorneys' fees and costs, pursuant to Labor Code section 226.7, ani
                                               ,
25           IWC Wage Order No. 7-2001.,Plaintiff and the Class he seeks to represent did not willfiill:

26.          waive their right to take meal periods through mutual consent with CLASSIC PART',

27           RENTALS, INC. and/or DOES.
-, Q
                                               u
              Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 39 of 78



  1 11107.         WIIERErORE, Plaintiff an:d the Class he seeks to represent request i:elief as
  211              below.                           v~

                              ~
                                     OF -1CTION A
                   AND/OR DOES: FaiIure fio Autlioraze and Permit J[2.est Periods (Lab. Code § 226.'
                   I[WC Wuge Ortler No. 7-2001(12); Cal. Code Regs. Title 8§ 11090).
            108. Plaintiff and-those similarly situated Class members hereby incorporate by reference ea(
                   and eveiy otlier paragraph in this Complaint herein, as if fully plead;
  7'
            109. Uiider IWC Wage, Order No. 7, every einployer shall authorize and permit all employ
  8
        I          to take rest periods, "[t]he authorized rest period time shall be based on the total ho
  9
                   worked daily at the rafie of ten ('10) niinutes net rest time Per four (4) hours worked or ma
10
                   fi=action fhereof" IV✓C VJage 0rder 7-2001(12): The time spent on rest periods "shall
11
                   counted as hours worked for wliich tliere; slialI be no deduction from wages." Icl.
12
            110. Under California Labor Code 'section 226.7, ii: the cmployer d'oes not provide an emplo:
                                                         ,
13
                   a rest period in accordance with the above requirements, the employer shall pay
14
                   enlployee dne ( l) lrour of; pay at the eiiiployee's regular rate of cornpensation for e
15
                   workday tliat the meal p.eriod is not provided.
16                                '
            111. At all relevant times, Defendant and/or DOES failed to authorize and/or perniit rest per
17
                   tinie based upoii tlie total liours worked daily at the rate of ten (10) minutes net rest ti
18
                   per four-(4) hours or major fraction thereo£
19
            112. Intlie alternative. CLASSIC PARTY "RENTALS, INC. and/or D.OES business model
20
                   such that N,on Exenipt Enlployees
                                                 ,
                                                     were assigned too much worlc with insufficient help
21
                   to clironic understaffing whereby Plaintiff and the ~Class liad to work tlu•ough tlleir
22
                   periods.
2;
            113. Tlu•ougllout the statutory period, CLASSIC PARTY RENTALS, INC. and/or DOES had ~
24
                   pattern and piactice of assi'gniiig too nlueh work to be conipleted in too short of timt
                                                   v
25
        fi`aines, resulting in Plaintiff and. those similarly situated not being able to take rest periods
              I
26
   114. As a result of the unlawful acts of CLASSIC PARTY RENTALS, INC. and/or DOES
27 ~I              Plaintiff and' the Class lie seeks to represeni have been deprived of: preiniuni wages, ir
741
                                               0
        Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 40 of 78



 1            amounts to be detei nlined at trial, and are entitled to recoveiy of stich amounts, plus intc
 2            and penalties thereon, attoineys' fees and costs, pursuant to Labor Code section 226.7,
 3            IWC Wage Order No. 7-2001. ,
 4 115.       WHEREFORE, Plaintiff and the. Class he seelcs to represent request relief as
 5            below.

 6

 7            AND/OR DOES: Knowing and Intentional Failui•e to ComPly with Itemize
              Employee Wage Statement Provisions (1C.au. Code §4 226, 1174, 1175; IWC Wat
 8            Order No. 7; Cal. Code Regs., Title.8; § 11040)
 9 1116.      Plaintiff and those similarly ,situated Class membei•s hereby incorporate by reference eac

10            and eveiy other paragraph in tliis Complaint herein as if ftilly piead.
                          I
11 1117.      Labor Code section 226 subdivision (a) reqttires Defendant and/or DOES to, inter ali

12            itemize, in wage statements and accui•ately report the total hours worked and total wa~

13            earned. CLASSIC PARTY RENTALS, INC. aiid/or DOES have knowingly a

14            intentionally failed to comply with Labor Code section 226, subdivision (a), on each a

15            every wage statement provided to Plaintiff ZACHARY BLAIR and inembers of i

16            proposed Class.           ,,

17 118        Labor Cod'e, section 1174 requires CLASSIC PARTY RENTALS, INC. and/or DOES

18            maintaiii arid preserve; in a centralized location; records showing the. daily hours work

19            by aiid the wages paid to its employees. CLASSIC PARTY RENTALS, INC. and/or DO:

20            liave knowingly and intentionally failed to comply with L1bor Code sectioil 1174. 'I
                                           ,
21            Cailtire of CLASSIC PARTY RENTALS, INC. and/or DOES, and each oPtliem, to coinl

22            with ,Labor' Code section 1174 is unlawful pursuant to Labor Code section 1175.

23 I 111.9.   CLASSIC PARTY RENTALS. INC. and/or DOES failed to maintain accurate time re

241           - as required by IWC Wage Order No. 7-2001(7), .and Cal. Code Regs., Title 8 s

25 i          11090 - showing, among other things, when the employee begins and ends each

26            period, the total daily houi-s worked in itemized wage statements, total wages,

27            and/or incenti.ves earned, and all deductions niade.
1)Q 1120.     CLASSIC, PARTY RENTALS, INC. and/or DOES liave knowingly and intentional
       Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 41 of 78



 1           failed to provide Plaintiff and the Class merilbers with accurate iteniized wage stateme

 2           wliich show: "(1) gross wages earned, (2) total hours worlced by the employee, ...(4)

 3           deductions, provided that all deductions made on written orders of the employee may
                 ,
 4           aggregated and shown as one item, (5) net wages earned, (6) the inclusive dates of

 5           period for wliich the employ, ee is paid, (7) the name of the employee and only the last f

 6           digits of his or her social security number or an einployee identification nuniber other t]

 7           a sodial' security nurnber,. (S) the name and address of tlie legal entity that is the emplo

 8           and, if, the employer is a farm labor coiitractor, as defined in subdivision (b) of Sectior

 9           1682, the name and address of the legal entity that secured the services of the employer,

10           and (9) all applicable hourly rates in efiect during the pay period and the correspondin~

11           numbei- of hours worked at each hourly rate by the employee[.]" Labor Code sectior

12           226(a).

13 1121      As a direct, result of CLASSIC PARTY RENTALS, INC. and/or DOES, unlawfiil a(

14           Plaintiff and the Class hc intends to represent liave been damaged and are entitled

15           recovery of such ainounts, plus interest thereon, attorneys' fees; and costs, pursuant

16           Labor Code section 226.

17 11122     WHERCrORE, Plaintiff aiid the Class lie seeks to represent renuest relief as desci•i
                                       w
18           below. ,

19           SIXTH CAUSL OF ACTION AGAINST CLASSIC PARTY RENTALS, INC
20           AND/OR D'OES: I+ailure to Pay All Wages Due at the Time of Termination fron
             UmPloyment (Lab. Coae §§ 201-203)
21
      123.   Plaintiff and those similarly situated Class members liereby incorporate by reference eacl
22
             and every otlier parajraph in this Coniplaint herein as if fully plead.
23
      124.   Plaintiff ZACI IARY BLAIR terniinated his employment with CLASSIC PART".
                             -



24
             RENTALS, INC. and/or DOES.
                                     ,
25           Whetlier Plaintiff ZACHARY BLAIR voluntarily or involuntarily terminated hi
      125.
26           employment with CLASSIC PARTY RIJNTALS, INC. and/or DOI;S, Defendant and/o
27           DORS did not timely pay hiin straight time wages owed at the tiine of his terminatioii.
1)Q
                                             Y



      01 ncc nf—rtnM~nnreni nl*krr                     7c
         Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 42 of 78



  1 126:        Wliether Plairitiff ZACHARY BLAIR vohintarily or involuntarily teiiiiinated
                                                     ,
  2             eniploymeiit with CLASSIC P+ARTY RENTALS, INC. and/or DOES, Defendant at

  3             DOES did riot tiinely pay him overtime wages; owed at. the time of his teniiination.

  4 1127.       Wliether Plaintiff ZA:CHARY BLAIR voluntarily or involtuitai ily tenni .nated

  5             eniploymenti,with CLASSIC PARTY RENTALS; INC. and/or DOES, Defendant ai

  6             DOES did not timely pay him meal and/or :rest period premiums owed at the time of hi

  7             termination.

  s 1128. Numerous menibers of the Class are no. longer employed by CLASSIC PAR
  9             RENTALS;, INC. and/oi' DOES. They were eitiier fired or quit CLASSIC PART

10              RENTALS, INC.'s and/or, DO,ES'' employ. CLASSIC PARTY RENTALS, INC. and/+

11              DOE,S did not pay al1 timely wages owed at the tirne of their terniination. CLASSI

12,             PARTY RENTALS; INC. and/or DOES did notpay all premium wages owed at the tin

13.             of tlieir tei-mination.
                                                 v
14 1129.        Labor Code section 203 provides that, if an eiiiployer wilifully fails to pay, withou
                           I
15              abatement or reduction, in accordance with Labor Code sections 201, 201.5, 202 and 205.5

16              any wabes of an employee v~~ho is discharbed or wlio quits, the wagess of the employee sh

17              continue at tlie same rate, for up to thirty (30) days from the dtie date thereof, until paid

18              until an action therefore is commenced.

19 1130. CLASSIC PARTY RENTALS, INC.. aiid/or DOES failed to pay Plaintiff ZACHAR

20              BLAIR a sum certain at tlle tinle of his teniiiiiation oi• witllin seventy-two (72) hours of 11i

21              resigtiatioil, ''and have failed td pay those sunis for tilirty (30) days thereaf7er. Pussuant t
22              the provisions of Lauor Code section 203, Plaintiff ZACHARY BLAIR is entitled to

23              penalty in the amount ofliis daily wage, niultiplied by thirty (30) days.

224 131. Wlien Plaintiff aud those memhers of the Class 'who are former eniployees of CLAS

25              PARTY RENTALS, INC. and/or DOES separated from Defendant's and/or DC

26              employ; Defendant and/or,DOES willfiilly failed, to p.ay all straight time wages,

27              wages,, ineal period premiums, and/or rest period preniiLnns, owed at the time
1).0


       ri e cc e (-Ttnt.i i-nnnnt e ita'r                  1) f,
                                                   4


            Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 43 of 78



 1              terniination.'

 2. 1132.       CLASSIC PARTY RENTALS, INC. azid/or DOES failure,to pay said wages to Plaintif:
 3              ZACIIARY BLAIR and inenlbers of tlie Class lie seeks to represeiit, was willfiil in tha
 4              CLASSIC PARTY RENTALS, INC. aiid/or DOES and each of them lcnew the wages t(
 5              be due, but failed to pay thein.
 6 10) 3.       As a consequeiace of CLASSIC PARTY RENTALS, INC.'s and/or DOES' willful conduc
                                                   ,




 7              in not paying wages owed at the: time of separation from enrployment, Plaintiff ZACI IAR)
                                  ,
                         ,




 8              BLAIR and members of the proposed.;Class ai:e entitled to thirty (3Q) days' wortli of wage;

 9              as a penalty under Labor Code; section 203, togetlier witli interest thereon and attorneys

                fees and costs.                   "
       1134.    WIItREFORB, Plaintiff and the Class he seelcs to represent reduest relief as describ

                below.

                SEVENTH CAUSE OF ACTION AGAINST CLASSIC PARTIj RE, NTALS, IN
14              ANIy/OR DOE'S: Violation of Unfair Competition Law (California Bus'. & Pi•of. Code
                & 17200, et seg.).
15 135.         Plaintiff and, tiiose similarly situated Class menlbers ]zereby iticorporate. by refei ence eacl
16
                and every other paragraph in this Complaint herein as if fully plead.
17
       136.     CLASSIC PARTY RENTALS, INC. and/or DQES failure to pay all straigllt tiille anc
18
                overtime wages earned, failure to provide conlpliant nleal and/or rest breaks and/o
                     ,

19
                conipensation in lieu theieof, failtire to itemize and keep accurate records,,failure to pay al
20
                wages dtte at tinle of terinination,, as alleged herein, constitl.ites unlawfi2l activity prollivite(
21
                by California Business and Professions Code section 17200, et sea.
22
       137.     The actions of CLASSIC PARTY RENTALS, INC. and/or DOES in failing to pay Plaintif
?3
                and members oftlie proposed Class iil a lawful manner, as.alleged herein, constitutes false
24
                unfair, fi•audulent and deceptive business practices, within the ineaning of Califorifi
25 i
                Busiiiess and Professions Code section 17200, et seq.
26
       138. Plaiiltiff is entitled to an 1njUnctlon and other eCltlltable rellef abaInst sLlcll tinlawfu
27 i
                practices in order to preveilt ftitui`e dhnzage, for which. there is no adequate rernedy at law
                                             rt
1)Q




       rI   n-cc erTrnM rnUni         niNT                   T7
       Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 44 of 78



 1           and to avoid a multiplic~ty of lawsuits. Plaintiff brings this cause individually and
 2           menlbers of the general public actually harmed and as a representative of all otliers subj
                                          ~
 3           to .CLASSIC PARTY RENTALS, INC. and/or DOES uidawful acts and pfactices.
                                                               ?
 4 11139     As a result_of their.unlawful acts, CLASSIC.PARTY RENTALS, INC. and/or DOES h~
 5           reaped and continue to reap unfair benefits at the expense of Plaintiff and the propoi
                                                      ,
 6           Class lie seeks to represent. CLASSIC PARTY RENTALS, INC. and/or DOES should
 7           enjoined' fi•dm this activity and made to disgorge these ill-gotten gains .and restore Plai
 8           and the members of the proposed Class pul•suant to Business and Professions Code secti

 9           17203. Plaintiff is infornied and believes, and tliereon alleges, that Defendants and,
10           DOES are unjtistly enriclied tlirougli their policy of not all wages owed to Plaintiff a

11           members of the proposed Class.
12 11140.    Plaint'iff is informed and believes, and thereon alleges, that Plaintiff and members of
13           proposed class are prejudiced CLASSIC PARTY RENTALS, INC. and/or DOES un
14           trade practices.
15 141. As a,direct and proximate i•esult of the unfair business practices of CLASSIC PAR]

16           RENTALS',; INC. and/or DOES, and each of tliem, Plaintiff, individually and on behalf

17           all eniployees similarly situated, are entitled to equitable and injunctive relief, includi
                                                  M

1S           fiill restitution and/or disgorgement of all wages and premium pay wliicla have be

19           unlawfully withheld fi:om Plaintiff and members of the proposed Class as a result of i

20           business acts'and practices described herein and enjoining CLASSIC PARTY RENTA

21           INC~ and/or DOBS fiom engaginb in the practices described lierein.

22 1142.     The illegal conduct alleged lierein is continuing, and there is no indication that CLAS

23           PARTY RENTALS, INC. and/or DOES will cease and desist fi•om such activity in
24           ftiture. Plaintiff alleges that if CLASSIC PARTY RENTALS, INC. and/or DOES are

25           enjoined from the conduct sef forth in tlus C.omplaint, tliey will continue the uillaN

26           aetivity discussed herein.

27 1443      Plaintiff further recluests that the Colu-t issue a preliminary and permanent injunc
~Q

                                              N
     C'I.ACS AC'T1nN C'.OTVIPI.AINT                       2R
          Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 45 of 78



  1           prohibiting CLASSIC PARTY RENTALS, INC. and/or DOES fi-om coiitinuinQ to not
 2            Plaintiff and the members of the proposed Class overtime wages as discussed herein.
                                             ~
 3 11144.      WHEREFORE, Plaintiff and the Class he seeks to represent retluest relief as descri
 4            below.
  5      V.   PRAYER FOR RELIEF
 6      WHEREFORE, Plaintiff prays for judgment as follows:
 7            A. That the Coui-t determine that this action may be maintained as a class action;

 8            B. For conipensatory damages, in an aniount according to proof at trial, wifh

 9                thereon;
                         ~
10            C. For economie and/or special damages in an aniount aecording to proof with interes
                      ,
11               thereon:
                          ~
12            D. For unpaid straight time and overtime wages, in an amount accor.ding to proof at trial
13.               with interest thereon:
14            E. For eompensation for all tii`ne worlced;
15 I          F. For compensation for not being provided paid rest brealcs;
    i
16            G. For, compensation for not beiiig provided paid meal periods;

17            H. For damages and/or monies, owed for failure to comply with itemized employee wag(
                  ,
ls               statement provisions;

19            I. For all waiting time penalties owed;

20            J. That Defendant be found to have engaged in unfair competition in viola[ion of secti
                                      ,
21               17200 et seq. of the California Business and Professions Code;

22            K. That^Defendant be ordered and enjoined to nlal:e restitution to the Class due to t1
2;                unfair coiiipetition, ineluding disgoi•gement of their wrongfully withlield wa
24                pursuant to California Buiiness and Professions Code sections 17203 and 17204;

25,           L. That an order of specific p4erformance of all penalties owed be issued under Busir
26                aiid ,Professions Code seetions 17202;
27            M. That Defendant be enjoined fi•om continuing the illegal coui•se of conduct, alle
19




        CLASS ACTION COMPLAINT                        29
      Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 46 of 78



 1                hefein; ,`

 2            N. That Defendant further be enjoined to cease and desist fiom unfair competition in

 3                violation of section 17200 et seq. of the California Business and Professions Code;.
 4            O. That Defendant be enjoined from further acts of restraint oftrade or unfair competition;
 5            P. For attorileys' fees; , ,

 6            Q. For inteiest accrued to„ date;

 7            R. For costs of suit and expenses inctirred herein; and

 8            S.. For any such otlier and f.irther relief as the Court deems just and proper.

 9
     Dated:                                       THIJ TURLEY &,NiARA LAW FIRM, APLC
10                                           4                i   ,



11

12                                                 W~l-1'iam Turley, Esq.
                                                   >avid Mara, Escl.
13                                                 Jill Vecchi, Esq.
                                                   Matthew Crawford, Esq.
14
                                                   Representing Plaintifi'ZACPIARY BLAIR
15                                                 on belialf of lZimseif, all others similarly situated,
                                                   and on belialf of the general public.
16

17

18

19

20

21
22
2;
24

25

26
27
7Q                                     ,


     CLASS ACTION"COMPLAINT                            3Q
Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 47 of 78




                 EXHIBIT C
                 Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 48 of 78




~    1 William Turley, Esq. (SBN 122408) ,                                                        2019 JNN ! 4Al'i' 11 : 4 6
       David Mara, Esq. (SBN 230498)                                                               r.- ;r E+.
                                                                                                i~Ln       •r ~=r
                                                                                                              ~ c- ~  ns^1
                                                                                                                   at►~ . :;c C >11R T
     2
       Jill Vecchi, Esq. (SBN 299333)                                                               u i;{]MTY 17~F 57Aillnt A5;3.i
'    3 Nikki Ousdahl, Esq. (SBN 316007)
~      THE TURLEY AND MARA LAW FIRIVI, APLC                                       i~               F? Y         -            o r!'7:j'T'+

~    4 7428 Trade Street
       San Diego, California 92121                                                ~;
     5
r      Telephone: (619) 234-2833         v
~
yj   6 Facsimile: (619) 23.4-4048
                                    11    1
~
      7   Attorneys for Plaintiff ZACHARY BLATR, on
          behalf of himself, all others similarly situated, and
      8
          on liehalf of the general public.
      9

     10

     11

     ]2                         SUPFRIOR COURT OF' THE STATE OF CALZFORNIA.

     13                                  IN ANI) FOR THE C.OITNT'Sl OF STANISLAUS.
     14

     15
          ZACHARY BLAIR on behalf of himself; alll Case No.: 9000670
     16   others similarly situated, and on behalf of tli
          general public.                                 PLAINTIFF ZACHA.RY BLAII2'S
     17                                                   AlCEi NDMENT TO CLASS ACTION
                                                      ~

     18                                                   COMPLAINT NAIVIING:DOES 2 AND 3
                                                               V
                          Plaintiff,
     19                     1
          V.                                                           Complaint Filed: Dec. 7, 2017
     20                                                                Trial Date: None Set
     21   CLASSIC PARTY RENTALS, INC.;
          OPCO, LLC dba CLASSIC PAR
     22   RENTALS; and DOES 2-100,
                                1
     23
                          Defendants.
     24

     25

     26
     27

     28

          AMENDMEN'i'TO CLASS ACTION COMPLAINT;
          [PROPOSGDI ORDER
                                                       ,           1
                                                           u
             Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 49 of 78




1

2
             Up on filing of tfie Complaint, the Plaintiff being ighor-ant of the-true names of
3
      following Defendants and having designated some of the Def6ndants..in the Complaint,
4 I
      fictitious names, her.eby identifies them by theirArue narnes.as fbllow
                                                                            .s:

6     DOE 2:         BRIGHT EVENT RENTALS,*LLC

7     DOE 3:         HARTMANN STUDIOS, INC. dba STANDARDTARTY RENTALS,
8

 9

10    Dated: Decerftber 5, 2019                  'THE. TURt-EY AND'MARA. 1,AWX1RM, APLC
11

12

13

14                                                     David Mara, Esq.
                                                       Jill Vecdhi-j Esq.
15
                                                       Nikkl'Ousdahl3. Esq.
16                                                     A-ttorn6ys.-,*fbr- Ptainiiff ZACHAR-Y B.L AIRon
                                                       behEafof ' bimself,.all, otiiers gin-iilarly gituated,
17                                                     and on behalfof thp general:public.
is



15

20

21

22

23

24

25

26

27

29

      AMENDMENT TO 6LASS,XCTION COMPLAINT;
      [PROPOSED]ORDER
                                          2
Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 50 of 78




                 EXHIBIT D
                  Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 51 of 78




                                                                                      7O1° AN 14 Ari1 1: 4- fi
,~   1William Turley, Esq. (SBN 122408)
 ~
~   2 David.Mara, Esq. (SBN 230498)                                                 etr:,l: aF Z'1-, E: 5;?_ttic~}1 v':tYt
                                                                                             s
                                                                                       G~~Ui.T't  'OF S 7..~t~a=,~1'rS
                                                                                                            ""` `
 ~    Jill Vecchi, Esq. (SBN 299333)      ;                                          r
N 3   Nikki  Ousdahl, Esq. (SBN   316007)                                           ~ .p.y
      THE TURLEY AND MARA LAW FIRM, AP-LC                                                         -~--
c:)
    4 7428 Trade Street
v 5   San  Diego, California 92,121
~
~     Telephone:   (619) 234-2831
    6 Facsimile: (619) 234-,,4048

      7    Attorneys for Plairltiff ZACP-iAItY BLAIR, on
           behalf of himself, all others siniilarly situ_ ated; and
      8
           on behalf of the general public.
      9                                                           I




     10

     11

     12                       SUPERIOR COURT OF THE S.TATE OF CALIF'ORNIA

     13                             IN A1VI}. FORTHE COUNTY OF STA.NISLAU&
     14

     15
           ZACHARY BLAIR on behalf of hirnself,                       Case.No..:9000.670
     16    others simil'arly situated, and on behalf of
           general public.                                                           ORDER
     17

     18
                           Plaintiff;                 1       ,
                                                                      Complaint Filed: Dec. 7, 2017
     19                                                               Trial Date: None Set
           V.
     20

     21
           CLASSIC PARTY RENTALS, INC.; Cl
           OPCO, LLC dba CLASSIC PART)
     22    RENTALS; and DOES 2-100,
                                                          U

     23
                           Defendants.
     24,

     25

     26

     27

     28



           [PROPOSED] ORDER
                 Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 52 of 78




 l.                                                    ORDER
2

 3               This Co.urt , orders the Amendment to the Complaint nam'ing Doe Defendant 2

 4      BRIGHT EVENT RENTALS, LLC and Doe, Defendant 3 as HARTMANN STUDIOS, INC.
 5
        STANDARD PARTY RENTALS approved and f led.
                                                  r
 6

 7
        Dated:
 8

 9
                          ;                                 Judge of "the Superior Court
10                                                          MARIESOVEY SILVEI(?R
11

12

13 li

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



        [PROPOSED) ORDER
Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 53 of 78




                 EXHIBIT E
                Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 54 of 78


1      David M'ara, Esq. (SBN 230498)
       Matthew Crawford, Esq. (SBN 310230)
2
       MARA LAW FIRM, PC                  ,. 1
3      2650 Camino Del Rio North, Suite 205 V
       San Diego, California 92108                                        Electronically Filed
4      Telephone: (619) 234-2833                                          3/12/2020 11:20 AM
       Facsimile: (619) 234-4048                                          Superior Court of Califomia
5                                                                         County of Stanislaus
       Attorneys for Pla.intiffZACHARY BLAIR, on                          Clerk of the Court
6
       behalf of himself, all others similarly situated, and              By: Christine Zulim, Deputy
7      on behalf of the, general public.
 8

9

                                             ,I
la
                               SUPERIOR COURT OF THE STATE OF CALIFORNIA
11

12                               "   IN AND FOR TBE COUNTY OF STANISLAUS

13 I

14 I ZACHARY BLAIR on behalf of hunself,                   Case No.: 9000670
15 , others similarly situated, and on behalf of
           general public.                                 WROF-01'~B1 ORDER GRAN'I'ING
16                                                         AMENDMENT TO CLASS ACTION
                                                           COMPLAIlVT NAMING DOES 4,59 6, 7, 8,
17                           Plaintiff,                    9,10, A1VD 11                        i
18
           V.
19                                                         Complaint Filed: Dec. 7, 2017
           CLASSIC PARTY RENTALS, 1NC.;                    Trial Date: None Set
20         OPCO, LLC dba CLASSIC PAP
21         RENTALS; and DOES 3-100,

22
                             Defendants.
23

24

25

26

27

28


           {PR6P@SE-D} ORDER

       i
           Case 1:20-cv-01194-DAD-HBK y Document 1 Filed 08/24/20 Page 55 of 78

1                                                  ORDER
2

3            This Court orders the Amendinent to the Complaint nan-ling Doe Defendant 4 a

4      INSPERITY PEO SERVICES, L.P., Doe Defendant 5 as APOLLO GLOBAL MANAGEMEN ,
5
       INC., Doe Defendant 6 as APOLLO CENTRE STREET PARTNERSHIP, L.P., Doe Defendan
6
       7 as APOLLO FRANKLLN PART`NERSHIP, L.P., Doe Defendant 8 as APOLLO CREDI
7
       OPPORTUNITY FUND III AIV , LP,, Doe Defendant 9 as APOLLO SK STRA.TEGI
8

9      lIVVESTMENTS, L.P.,' Doe Defendant 10 as APOLLO SPECIAL OPPORTUNITM

10     MANAGED ACCOUNT, L.P,, and Doe Defendant 11 as APOLLO ZEUS STRATEGI
11
       INVESTMENTS, L.P. approved and filed.
12

13
       Dated: March 12, 2020
14

15
                                                       Judge of the Superior Court
16                                                             Marie Sifveira               I
17 '

18

19

20

21

22

23

24

25

26

27

28


       {
       -R9PE)SfiD] ORDER
                                               2
Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 56 of 78




                  EXHIBIT F
          Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 57 of 78
                                                   4


 1 David Mara, Esq. ($BN 230498)
   Matthew Crawford, Esq. (SBN 310230)
 2 MARA LAW FIRM, PC
   2650 Camino del Rio N., Suite 205
 3
   San Diego, Californi.a 92108
 4 Telephone:  (619) 234-2833
   Facsimile: (619) 234-4048
 5
   Attorneys for Plaintiff ZACHARY BLAIR, on
 6 behalf of himself, all others similarly situated,
 7 and on behalf of the general public
                       ,
 8                         SUPERIOR4 COURT OF THE STATE OF CALIFORNIA
                    ,
 9                             IN AND FOR THE COUNTY OF STANISLAUS
     I
10
         ZACHARY BLAIR, on behalf of himself           Case No. 9000670
11       and all others similarly situated, and on
         behalf of the general public,          U
12
                    ,   ~   ' Plaintiff,
13
                                                       NOTICE OF CASE MANAGEMENT
         V.                                            CONFERENCE
14
15       CLASSIC PARTY RENTALS, INC.; CP
         OPCO, LL'C dba CLASSIC PARTY
16       RENTALS; INSPERITY PEO SERVICES,
         L.P.; APOLLO GLOBAL
17 I     MANAGEMENT, INC.; APOLLO          Complaint Filed: December 7, 2017
         CENTRE STREET PARTNERSHII', L.P.; Trial Date: None Set
is       APOLLO FRANKLIN PARTNERSHIP,
         L.P.; APOLLO CREDIT OPPORTUNITY '
19       FUND III AIV LP; APOLLO SK
         STRATEGIC INVESTMENTS,,L.P.;
20       APOLLO SPE,CIAL OPPORTUNITIES
         MANAGED ACCOUNT, L.P.; APOLLO
21       ZEUS STRATEGIC INVESTMENTS,
         L.P.;'and DOES 12-100,
22
                             Defendants.
23 I                                           0


24
25
26
27
28
         NOTICE OF CASE MANAGEMENT CONFERENCE                                  Case No. 9000670


                                               ,
                                           I
 1     Case 1:20-cv-01194-DAD-HBK
                               ~  Document 1 Filed 08/24/20 Page 58 of 78

 2 TO ALL PARTIES AND TBEIIt ATTORNEYS OF RECORD:

 3          NOTICE IS HEREBY GIVEN that a Case Management Conference is set for October 13, 2C
 4 at 3:00 p.m. in Department 21 of the Stanislaus County Superior Court, located at 801 10th Stre
 5 Modesto, Califomia 95354.
 6
                                               MARA LAW FIItM, PC
7
     Date: June 24, 2020                       Signed: /
 g                                                   Matthew Crawf , Esq.
 9                                                   Attorneys for lazntiff

10
                                        ~
11
12
13
14              ;
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      NOTICE OF CASE MANAGEMENT CONFERENCE                                           Case No. 9000670
                                                   -2-
Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 59 of 78




                 EXHIBIT G
       Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 60 of 78



                                                                                       F4LED
 1
                                                                               2ojs OC~ 16
 2
                                                          .                       UU13'C . Ui ~T             • `
 3
                                                                                                       G   PL~Y
 4

 5                                                ~                     .
                                                                                                   •
 6                                            .
 7
 8
                          SUP +'12YOR COURT OF THE STATE OF CALIFORNIA
                             TN AND FOR THE COUNTY OF STAIVISLAUS
 9                                                    _

10
        ZACHARY BLATR, on behalf of himseif,                  Case No. 9000670
11      all others similarly situated, and on behalf
12      of the general public                                            ORDER GRANIING
                                                              PLAiNTIFF ZACHARY BL•AIR'S •
13      Plain='                                               MOTION FOR CLASS CERTIFICATION
                                          ,
14                                                            Judge: Hon. Marie Sovey Silveua
        V.
15                                                            Dept.: 21
                                                              Date: October 11, 2019
 16     CLASSIC.PARTY RENTAI:S, II1C:; CP                     T'une: 8:30 a m.
        OPCO, LLC dba CLASSIC PARTY
.17     RENTALS; and DOES 3-100, inclusive
 18                                    ~                      Complaint Piled: December 7, 2017
                                                              Trial Date: None Set
19      Defendants.
20
21
'22
23 '
24
25
 26
 27
 28


       PRet=Dj ORDER G&1NTING. CLASS CfiRTIFICATTON                                     CASE N
        '                                                     I

                                                  V




                  I   '

                                                                                           ,
         Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 61 of 78



                                                        y
 1
2                                                     , RR@P99W ORDER
 3               Plaintiff Zachary 131air's Motion for Class Cerdf catian came on regularly for hearing befc
4        this Court on October 11, 2019 at 8:30 a.m. in Deparhnent 21 ofthe Stanislaus County Superior Cou
5        located at 801 lOth Street, Modesto, California 95354. The Cowd, having considered all papers a
6        pleadings on f le herein, the arguments of counsel, and the entire record in this action; and for go
7        cause shown, IT IS HEREBY ORDERED:
8               Plaintif's Motion for Clas's Certification is GRANTED in full. The Court certifies t
9        following Class and Subclasses:
                    a. A Class of aIl present and former non-exempt drlver, assistant driver, and organh
                            employees of CP QPCO who were paid on an hourly ,basis and who worked at a f
     ~
                            OPCO facility in Califomia at any t:une from December 7, 2013 to the date the Co
                            issues an order certifying & class.             .                   .
                                                        Y

14                  b. A Subclass of all current and fonner non-exempt driver, assistant driver, and organi,
15                          ernployees of CP OPCO who were paid on an hourly basis. and who worked at an 1
16                          OPCO facilfty in California and who worked one.or more wrk perfod in excess
17                          five (5) consecutive hours without receiving a thirty (30) minnte meal pericd duri
1$                          which the Class Memb er was relieved of aU duties at any time from December 7, 20
19                          to the clate the Court issues an order certlfying the class.
20                  c. A Subclass of all cunrent and fonner non-exempt drlver, assistant driver, and organi;
21                          employees of CP OPCO who were paid on an hour•ly basis and who worked at a i
22                          OPCO facility in California and who worked one or more work period in excess
23                          ten (10) consecutive hours any time from December 7, 2013 to the date the Co
24                          issues an order certifying the class.
25                  d. A Subclass of all current and former non-exernpt driver, assistant driver, and organi:
26                          employees of CP OPCO *ho were paid on an hourly basis and who worked at a+
                                              . ~
27                          OPCO facility in Califomia and who worked one or more wrk period in excess
28                          three and a half (3'/z) hours at any time from December 7, 2013 to the date the Co

                        ORDER 4RAt+]TIIVG CLASS CER'IgICATiON                              CASE NC
                                                                2
                    ~
                        I                     ;S.

                                                ..'
      Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 62 of 78




 I                    issues an order certlPling the class.
2              e. A Subclass o£all current and fonner non-exempt driver, assistant driver, and organi:
3                     employees of CP OPCO who were paid.,on an hourly basis and who worked at a i
4                     OPCO facility in California and whose tiume records show 30-minutes of tu
5                     deducted from his/hertotal shifl any tune from December 7, 2013 to the date the Co
6                     issues an order certifying the cIass.
7              £ A Subclass of ail currcnt and foaner non-exempt driver, assisiant driver, and organi:
8                     employees of CP OPCO who were paid on an hourly basis and who worked at a~
                                                     ,                           :
9                     OPCO facility in Califomia and who received a wage statement any time betwf
10                    Decqrnber 7, 2016 to'the date the Court.issues an order certifying the class,
11             g. A Subclass of all current and former non-exempt driver, assistant driver, and organi;
12                    employees of CP OPCO who were paid on an hourly basis and who worked at a1
13                    OPCO facility in Caiiforriia and 'whose, employment ended any tirne betwE
14                    December 7, 2014 to the date the Court issues an order•cerdfying the class.
15             h. A Subclass of aIl cucrent and fonner non=exempt driver, assistant driver, and orgatti
16                    employees of CP OPCO who were paid on an hourly basis and who worked at a
17                    OPCO faeility in Cali,fomia at any tune between Decernber 7, 2013 through the d
                                                 ,
18                    the Court issues an order certifying the class.
19          Cert3fiqation
                '         of the Class and Subclasses is appropriate .pursuant to Code of .Civil Pror.ed
20   § 382,because:

21              a. The Class and Subclasses are each sufficiently nuinerous that joinder af all mem1:
22                    is impracticable;
                                                 ~
23              b. There exists an ascertainable Class and Subclasses;
                                                                                                 ,
24              c. There are questions of law and fact conamon to members of the Class and Subclas:
25              d. Common questions of law and fact predonlinate over questions affecting -o
26                    individual inembers;
27              e: The Class Representative has claims typical of the Class and Subclasses;
28              f. The Class Representative, and Class Coutisel will fairly and adequately represent

                ORDER GRANTING CLA55,CERTMCATION                                      CASE N0. 9000670
                                                          3
                                                 ,
           Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 63 of 78


                                 I
                                     i                f

                    '
     1                    Class and Subclasses;

     2                gt A Class action is -superior •to other methods available for the fair and efficfen
    3                     adjuacttion of the contrqversy; and
     4                h. This action is manageable a.s a class action.
     5•           IT IS FURTHER O.RDERED, that • Plaintiff Zaohary Blair is appointed as Clas
     6    Represetttative. DaVid Mara of Mara Law Finn, PC, is appointed as Class Counsel.
     7            IT IS FURTHER ORDERED THAT no later than fourteen (14) days after the date of this
    8     Order,. PI•ainfiff is to draft a prbposed form of notice to -be mailed to the C1ass by Plaintiff and subnu
    .9    the same to the Court.
    10            TL' IS S4 (?RDERED.
~   11
          Date.• Ur'~ t /                , 2019            ~' ~~~ ~• ~r~-tL~i~-
    12
                                                           Honorable Mazie Sovey Silveira
    13                                                     Judge ofthe Superior Court of California
                                     ,
    14                                       •        ,
                                                                                                                       i
'   15
                             -                                                                                         I
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                       ORDER GRANM(i CLASS CERTIFICATION                                     CA5E NO. 9000670
                                                               4

                                                     ~
Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 64 of 78




                 EXHIBIT H
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 65 of 78


 1    MARK J. JACOBS, SBN 208945
      Email: mjacobs@fisherphillips.com
 2    CHRISTOPHER M. AHEARN, SBN 239089
      Email: cahearn@fisherphillipsc.om
 3    LAUREN STOCKUNAS, SBN 316800
      Email: lstockunas@fisherphillips.com
 4    FISHER & PHILLIPS LLP
      2050 Main Street, Suite 1000
 5    Irvine, California 92614
      Telephone: (949) 851-2424
 6    Facsimile: (949) 851-0152
 7    Attorneys for Defendant
      INSPERITY PEO SERVICES, L.P.
 8

 9                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

10                                FOR THE COUNTY OF STANISLAUS

11

12    ZACHARY BLAIR on behalf of himself,              CASE NO.: 9000670
      and other similarly situated, and on behalf of   [Unlimited Jurisdiction]
13    the general public,
                                                       Assigned for all purposes to the
14                           Plaintiffs,               Honorable Marie Sovey Silveira, Dept. 21

15            v.                                       DEFENDANT INSPERITY PEO SERVICES,
                                                       L.P.’S ANSWER TO COMPLAINT
16    CLASSIC PARTY RENTALS, INC., and
      DOES 1-100,
17                                                     Complaint Filed: December 7, 2017
                              Defendants.              Trial Date:      TBD
18

19

20

21

22

23

24

25

26

27

28

                                                       1
                      DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO COMPLAINT
      FP 38438747.1
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 66 of 78


 1            Defendant, INSPERITY PEO SERVICES, L.P. (hereinafter, “Defendant”) responds to
 2    the pending complaint in the above-captioned action (hereinafter, the “Complaint’) by Plaintiff
 3    ZACHARY BLAIR (hereinafter, “Named Plaintiff”):
 4                                                ANSWER
 5            Pursuant to California Code of Civil Procedure section 431.30, subdivision (d),
 6    Defendant generally denies each and every allegation and cause of action in the unverified
 7    Complaint.
 8                                                DEFENSES
 9            Hereinafter, the term “Plaintiffs” refers to both Named Plaintiff and to any member of
10    any putative class and/or representative or collective group that Plaintiff seeks to represent.
11    Defendant asserts the defenses set forth below, including as to as to each and every one of the
12    Plaintiffs.
13            Defendant’s assertion of the below defenses is not intended to, and does not, operate as a
14    voluntary assumption of the burden of proof as to such defenses.
15            Discovery and investigation are ongoing. Defendant reserves its right to seek to add
16    additional defenses as the case develops.
17            The terms “his,” “her,” “he,” “she,” “they,” and “them” as used below refer to any person
18    or persons of any gender or gender identity.
19                                            FIRST DEFENSE
20            1.       Plaintiffs’ claims are barred, in whole or in part, by statutes of repose and the
21    applicable statutes of limitation, including but not limited to California Code of Civil Procedure
22    §§ 340(a) (Penalties Paid to Individual – 1 Year), (b) (Penalties Paid to State – 1 Year), 338(a)
23    (Statutory Claims – 3 Years), and 343 (Default Provision – 4 Years), and California Business
24    and Professions Code § 17208 (UCL Claims – 4 Years).
25    ///
26    ///
27    ///
28    ///

                                                       2
                      DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO COMPLAINT
      FP 38438747.1
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 67 of 78


 1                                           SECOND DEFENSE
 2            2.       Named Plaintiff’s claims are barred on the ground that the Complaint, and all
 3    causes of action therein, fail to state a claim upon which relief may be granted.
 4                                            THIRD DEFENSE
 5            3.       Named Plaintiff lacks standing, and thus, cannot represent the interests of the
 6    Plaintiffs as to each purported cause of action in the Complaint.
 7                                           FOURTH DEFENSE
 8            4.       Plaintiffs are estopped by their conduct from recovering any relief sought in the
 9    Complaint, or in any purported cause of action alleged therein.
10                                             FIFTH DEFENSE
11            5.       By their words and/or conduct, Plaintiffs have waived any right to recover any
12    relief sought in the Complaint, or in any purported cause of action alleged therein, including, but
13    not limited to, in relation to meal periods pursuant to relevant provisions of the Wage Orders of
14    the the California Industrial Welfare Commission, and including pursuant to the waiver
15    provisions of Cal Lab. Code § 512(a).
16                                             SIXTH DEFENSE
17            6.       Plaintiffs’ claims are barred by the doctrine of unclean hands.
18                                          SEVENTH DEFENSE
19            7.       Plaintiffs’ claims are barred under the doctrines of collateral estoppel and res
20    judicata.
21                                           EIGHTH DEFENSE
22            8.       Plaintiffs’ claims are barred by Named Plaintiff’s failure to exhaust administrative
23    remedies.
24                                            NINTH DEFENSE
25            9.       Plaintiffs’ claims are barred by the doctrine of laches.
26                                            TENTH DEFENSE
27            10.      Plaintiffs’ claims are barred by the doctrines of accord and satisfaction.
28    ///

                                                        3
                      DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO COMPLAINT
      FP 38438747.1
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 68 of 78


 1                                          ELEVENTH DEFENSE
 2              11.    Plaintiffs’ claims are barred by the doctrine of avoidable consequences.
 3                                          TWELFTH DEFENSE
 4              12.    Recovery by Plaintiffs of any amounts sought in this action would constitute
 5    unjust enrichment.
 6                                        THIRTEENTH DEFENSE
 7              13.    Plaintiffs are not entitled to equitable relief insofar as they have adequate remedies
 8    at law.
 9                                        FOURTEENTH DEFENSE
10              14.    Plaintiffs unreasonably failed to comply with applicable employment
11    requirements, policies and procedures.
12                                         FIFTEENTH DEFENSE
13              15.    If the injuries and/or alleged damages in the Complaint occurred at all, such
14    injuries and/or alleged damages were caused by and/or contributed to by Plaintiffs’ own acts,
15    omissions and/or failures to act.
16                                         SIXTEENTH DEFENSE
17              16.    Named Plaintiff’s causes of action are barred, in whole or in part, because
18    Plaintiffs knowingly submitted to, consented to, and/or acquiesced in the actions alleged in the
19    Complaint.
20                                        SEVENTEENTH DEFENSE
21              17.    Named Plaintiff’s Complaint, and each and every cause of action alleged therein,
22    is barred to the extent any of the Plaintiffs have executed and/or are subject to a legally
23    enforceable compromise and/or release of any claims asserted in the Complaint.
24                                        EIGHTEENTH DEFENSE
25              18.    At all times, Defendant was acting in good faith and had reasonable grounds for
26    believing that its acts and/or omissions, including with regard to compensation of Plaintiffs, were
27    lawful, and were not violations of any provision of any provision of law.
28    ///

                                                         4
                      DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO COMPLAINT
      FP 38438747.1
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 69 of 78


 1                                        NINETEENTH DEFENSE
 2            19.      All actions taken by Defendant with respect to Plaintiffs were supported by
 3    legitimate business reasons.
 4                                        TWENTIETH DEFENSE
 5            20.      Defendant’s conduct toward Plaintiffs, was at all times privileged, justified and
 6    undertaken in a good faith belief that Defendant was in full compliance with the law.
 7                                      TWENTY-FIRST DEFENSE
 8            21.      Any amounts that Named Plaintiff claims are owed to Plaintiffs, are offset to the
 9    extent of amounts owed to Defendant by the respective Plaintiffs.
10                                    TWENTY-SECOND DEFENSE
11            22.      Although Defendant maintains that Named Plaintiff cannot establish any claim
12    for restitution or other damages, should Defendant be found liable for any amount of restitution
13    or damages, Defendant maintains that such amounts are barred legally, or subject to an equitable
14    offset, due to damages suffered by Defendant which were caused by wrongful conduct of
15    Plaintiffs. Service Employees Internat. Union, Local 250 v. Colcord (2008) 160 Cal.App.4th 362.
16                                      TWENTY-THIRD DEFENSE
17            23.      Named Plaintiff’s claim alleging that Plaintiffs are owed unpaid wages, penalties,
18    and/or other compensation based on Defendant’s alleged failure to pay for all time worked lacks
19    merit because any such work performed by Plaintiffs was not authorized, suffered, or permitted
20    by Defendant and/or was performed without Defendant’s knowledge and/or control.
21                                    TWENTY-FOURTH DEFENSE
22            24.      Plaintiffs were paid all wages due to them on a timely basis.
23                                      TWENTY-FIFTH DEFENSE
24            25.      Plaintiffs are not entitled to punitive and/or liquidated damages because
25    Defendants did not act or fail to act in a manner sufficient to give rise to punitive and/or liquidated
26    damages liability.
27    //

28    ///

                                                        5
                      DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO COMPLAINT
      FP 38438747.1
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 70 of 78


 1                                      TWENTY-SIXTH DEFENSE
 2            26.      Plaintiffs’ claims are estopped by the submission of their own time records, for
 3    which they were compensated for all time worked and claimed, including overtime.
 4                                   TWENTY-SEVENTH DEFENSE
 5            27.      The alleged unpaid and/or unrecorded time for which Named Plaintiff seeks
 6    remedies, and as to which Named Plaintiff asserts recordkeeping and other violations based on
 7    or related to the recording of working time (including in relation to meal periods), is and was
 8    irregular as well as practically and administratively difficult to record, and is and was de minimis.
 9                                    TWENTY-EIGHTH DEFENSE
10            28.      Plaintiffs were paid all agreed upon wages that they had earned.
11                                     TWENTY-NINTH DEFENSE
12            29.      Named Plaintiffs’ claims are barred by the payment of wages to Plaintiffs and by
13    written agreements.
14                                        THIRTIETH DEFENSE
15            30.      Plaintiffs are, and were, at relevant times, exempt under the laws cited in the
16    Complaint.
17                                      THIRTY-FIRST DEFENSE
18            31.      Pursuant to the applicable law, including but not limited to written agreements,
19    and the laws cited in the Complaint, the time Named Plaintiff claims was not paid, is excludable
20    from compensable time worked.
21                                     THIRTY-SECOND DEFENSE
22            32.      Any alleged unpaid time worked, including overtime, was not authorized by
23    Defendants and was performed by Plaintiffs during times and under circumstances that were
24    without Defendant’s’ actual and/or constructive knowledge.
25                                      THIRTY-THIRD DEFENSE
26            33.      Defendant has not willfully failed to pay any wages or monies claimed due, and

27    there is a good faith dispute regarding Defendant’s obligation to pay any sum that may be alleged

28    to be due.

                                                       6
                      DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO COMPLAINT
      FP 38438747.1
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 71 of 78


 1                                     THIRTY-FOURTH DEFENSE
 2            34.      To the extent that Plaintiffs were paid compensation beyond that to which
 3    Plaintiffs were entitled, such additional compensation would satisfy, in whole or in part, any
 4    alleged claim for unpaid overtime or other monetary relief.
 5                                       THIRTY-FIFTH DEFENSE
 6            35.      Plaintiffs are not entitled to any liquidated damages pursuant to Cal. Lab. Code §
 7    1194.2, and/or the amount of any such liquidated damages should be reduced in the Court’s
 8    discretion, because Defendant had reasonable grounds for believing that its acts and/or omissions
 9    were not violations of any provision of the Labor Code relating to minimum wage, or an order
10    of the commission, the court or the Labor Commissioner.
11                                       THIRTY-SIXTH DEFENSE
12            36.      Defendant is not liable for any payments or penalties related to missed, skipped,
13    short, interrupted, incomplete, or untimely meal and/or rest periods because Plaintiffs’ unilateral
14    choice to decline to exercise all or part their right to take the meal and/or rest periods provided
15    to them and/or Plaintiffs’ failure to timely obtain a remedy by complaining and/or taking
16    reasonable measures to complain about any alleged impediments to such enjoyment of the meal
17    and/or rest periods contemporaneously with the occurrence of such impediments (of which
18    Defendant had no actual or constructive knowledge), utterly disqualify and bar Plaintiffs from
19    establishing a meal and/or rest period violation.
20                                     THIRTY-SEVENTH DEFENSE
21            37.      Defendant is not liable for any payments or penalties related to missed, skipped,
22    short, interrupted, incomplete, or untimely meal and/or rest periods because any interruption
23    during said meal and/or rest periods, and any time shortage for any meal or rest period, was at
24    most de minimis.
25                                      THIRTY-EIGHTH DEFENSE
26            38.      Plaintiffs’ claims are barred to the extent that they were entirely and/or partially
27    exempt pursuant to applicable provisions of the Wage Orders of the California Industrial Welfare
28    Commission, (and/or related provisions of any other Wage Orders or legal provisions that may
                                                        7
                      DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO COMPLAINT
      FP 38438747.1
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 72 of 78


 1    apply), and/or during times when they worked in positions that were entirely or partially exempt
 2    pursuant to such provisions.
 3                                      THIRTY-NINTH DEFENSE
 4            39.      Named Plaintiff’s claim for penalties for alleged violations of Cal. Lab. Code
 5    § 226(a) is barred because Plaintiffs were never injured by any failure by Defendant to furnish
 6    wage statements. The wage statements furnished to Plaintiffs contained all information required
 7    and necessary for Plaintiffs to understand how their wage payments were calculated. Procedures
 8    existed, at all relevant times, whereby Plaintiffs could ask for clarification about wage
 9    calculations, and to ask for any perceived errors to be addressed and/or corrected.
10                                         FORTIETH DEFENSE
11            40.      Named Plaintiff’s claims for penalties for alleged violations of Cal. Lab. Code
12    § 226(a) are barred because none of Defendant’s alleged failures to furnish any accurate itemized
13    wage statement were both knowing and voluntary. Defendant at all times reasonably believed
14    that the wage statements furnished to Plaintiffs were proper and accurate, and contained all
15    legally required information.
16                                       FORTY-FIRST DEFENSE
17            41.      To the extent Plaintiffs were entitled to be provided meal periods pursuant to Cal.
18    Lab. Code § 512 and/or provisions of the Wage Orders of the California Industrial Welfare
19    Commission, they waived such right as provided in Cal. Lab. Code § 512(a) and/or applicable
20    provisions of such Wage Orders.
21                                      FORTY-SECOND DEFENSE
22            42.      Named Plaintiff’s claims for any alleged failure to provide meal periods are barred
23    to the extent that they were covered by on-duty meal period agreements made pursuant to
24    applicable provisions of the Wage Orders of the California Industrial Welfare Commission.
25                                       FORTY-THIRD DEFENSE
26            43.      Plaintiffs’ claims for “waiting time” penalties pursuant to Section 203 of the
27    California Labor Code are barred because the wages Named Plaintiff claims were not paid upon
28    ///

                                                        8
                      DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO COMPLAINT
      FP 38438747.1
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 73 of 78


 1    discharge were subject to a good faith dispute of fact or law as to whether such wages were owed,
 2    and any violations forming the basis of any claims under such Section 203 were not willful.
 3                                      FORTY-FOURTH DEFENSE
 4            44.      Plaintiffs are not similarly situated. The potential claims of the Plaintiffs reflect
 5    variability.
 6                                        FORTY-FIFTH DEFENSE
 7            45.      Named Plaintiff’s class claims are barred because such claims are unmanageable,
 8    including due to a prevalence of individualized factual and legal issues and because they would
 9    require the testimony at trial of, and individualized evidence as to, each of the persons on whose
10    behalf civil penalties and other relief is sought, in order for there to be recovery of penalties and
11    other relief on any such persons’ behalf.
12                                        FORTY-SIXTH DEFENSE
13            46.      This suit may not be properly maintained as a class action because Named
14    Plaintiff has failed to plead, and cannot establish (1) an ascertainable class; (2) that a class action
15    is the superior or an appropriate method for fair and efficient adjudication of the claims in the
16    Complaint; (3) common issues of fact and/or law do not predominate; (4) Named Plaintiff’s
17    claims are not representative or typical of the claims of the putative class; (5) Named Plaintiff is
18    not a proper class representative; (6) the Named Plaintiff and his counsel will not adequately
19    represent the interests of the class; (7) there is no well-defined community of interest in the
20    questions of law or fact affecting Plaintiffs; and (8) the alleged class is not sufficiently numerous
21    for class treatment.
22                                     FORTY-SEVENTH DEFENSE
23            47.      Adjudication of Plaintiffs’ claims through generalized class-wide proof would
24    violate Defendant’s rights to due process and trial by jury, guaranteed by the United States and
25    California Constitutions.
26                                      FORTY-EIGHTH DEFENSE
27            48.      Named Plaintiff does not and cannot fairly and adequately protect the interests of
28    the putative class and/or other representative and collective groups alleged in the Complaint.
                                                        9
                      DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO COMPLAINT
      FP 38438747.1
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 74 of 78


 1                                      FORTY-NINTH DEFENSE
 2            49.      Plaintiffs’ claims for penalties are barred by the due process clauses of the
 3    Fourteenth Amendment to the United States Constitution and Article I., Section 15 of the
 4    California Constitution.
 5                                         FIFTIETH DEFENSE
 6            50.      The maintenance of non-certified claims or derivative claims related thereto as
 7    “representative” actions under Cal. Bus. & Prof. Code §§ 17200, et seq. (Unfair Competition
 8    Law), or any other laws, would violate the Due Process Clauses of the United States and
 9    California Constitutions by authorizing actions to be brought on a collective basis without the
10    requirements for class certification having been met.
11                                       FIFTY-FIRST DEFENSE
12            51.      The standard of liability under Cal. Bus. & Prof. Code §§ 17200, et seq. (Unfair
13    Competition Law) is vague and subjective, and permits retroactive, random, arbitrary, and
14    capricious punishment that serves no legitimate governmental interest.
15                                      FIFTY-SECOND DEFENSE
16            52.      Named Plaintiff’s claims for restitution pursuant to Cal. Bus. & Prof. Code §§
17    17200, et seq. (Unfair Competition Law) are a disguised and impermissible form of damages.
18                                       FIFTY-THIRD DEFENSE
19            53.      Named Plaintiff’s claims for relief pursuant to Cal. Bus. & Prof. Code §§ 17200,
20    et seq., (Unfair Competition Law) are barred as to any and all alleged violations that have
21    discontinued, ceased, and are not likely to reoccur.
22                                      FIFTY-FOURTH DEFENSE
23            54.      Named Plaintiff’s claims for restitution pursuant to Cal. Bus. & Prof. Code §§
24    17200, et seq., (Unfair Competition Law) are barred on the ground that Defendant has not been
25    unjustly enriched as a result of any of the alleged acts and/or omissions in the Complaint.
26                                       FIFTY-FIFTH DEFENSE
27            55.      Claims for penalties must comport with the due process requirements of State
28    Farm v. Campbell, 538 U.S. 408 (2003) and subsequent/related case law.

                                                      10
                      DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO COMPLAINT
      FP 38438747.1
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 75 of 78


 1                                        FIFTY-SIXTH DEFENSE
 2            56.      Named Plaintiff’s claims for restitution under Cal. Bus. & Prof. Code §§ 17200,
 3    et seq. (Unfair Competition Law), and claims for penalties, including pursuant to Cal. Lab. Code
 4    §§ 2698, et seq. (California Labor Code Private Attorneys General Act of 2004) are barred by
 5    the “excessive fines” clauses of the Eighth Amendment to the United States Constitution and
 6    Article I., Section 17 of the California Constitution.
 7                                      FIFTY-SEVENTH DEFENSE
 8            57.      Plaintiffs’ claims for penalties are barred by the “excessive fines” clauses of the
 9    Eighth Amendment to the United States Constitution and Article I., Section 17 of the California
10    Constitution.
11                                       FIFTY-EIGHTH DEFENSE
12            58.      The acts and/or omissions of the additional Defendant(s) other than this answering
13    Defendant, and of the unnamed “Doe” defendants, were all undertaken outside the scope of such
14    Defendants’ agency and/or employment with this answering Defendant, and were undertaken
15    without the knowledge or consent of this answering Defendant, and this answering Defendant
16    may not be held liable for such acts and/or omissions.
17                                        FIFTY-NINTH DEFENSE
18            59.      The harm allegedly suffered by Plaintiffs was proximately caused by persons or
19    entities other than Defendant, who should be solely responsible for paying any damages or other
20    monetary remedies.
21                                          SIXTIETH DEFENSE
22            60.      The harm allegedly suffered by Plaintiffs was caused by third parties, and liability
23    for damages or other monetary remedies should be apportioned among such third parties.
24                                        SIXTY-FIRST DEFENSE
25            61.      Defendant cannot be held jointly and severally liable for the acts and/or omissions
26    of any alleged joint employer, because the California Labor Code and other statutes relied upon
27    in the Complaint provide no basis for such joint and several liability.
28    ///

                                                       11
                      DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO COMPLAINT
      FP 38438747.1
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 76 of 78


 1                                      SIXTY-SECOND DEFENSE
 2            62.      Named Plaintiff’s claims are barred by his failure to join necessary and/or
 3    indispensable parties.
 4                                       SIXTY-THIRD DEFENSE
 5            63.      Defendant was not Plaintiffs’ employer, and did not: (a) exercise control over the
 6    wages, hours, or working conditions of Plaintiffs; (b) suffer or permit Plaintiffs to work; or (c)
 7    engage, or otherwise act in a manner giving rise to a common law or statutory employment
 8    relationship with Plaintiffs.
 9                                      SIXTY-FOURTH DEFENSE
10            64.      Defendant cannot be liable for any alleged Labor Code violations committed by

11    the true employer(s) of Plaintiffs because the true employer(s) of Plaintiffs were obligated to

12    comply with the Labor Code and other applicable provisions of law relied upon in the Complaint.

13                                        SIXTY-FIFTH DEFENSE

14            65.      The claims of Plaintiffs are barred on the ground that they were not employed by

15    Defendant, jointly or otherwise, and Defendant is not otherwise responsible for the employment

16    actions and practices of which Named Plaintiff complains.

17                                        SIXTY-SIXTH DEFENSE

18            66.      Plaintiffs were employed by persons and/or entities whose obligation it was to

19    comply with the laws relied upon in the Complaint, including ensuring that Named Plaintiff and

20    the putatively represented individuals were properly compensated, and accordingly those persons

21    and/or entities are necessary and indispensable to this action.

22                                     SIXTY-SEVENTH DEFENSE

23            67.      Named Plaintiff’s claims are barred by Plaintiffs’ failure to exhaust internal,

24    contractual, statutory, regulatory, and administrative grievance procedures.

25                                      SIXTY-EIGHTH DEFENSE

26            68.      The Complaint and each purported cause of action alleged therein are barred,

27    in whole or in part, because Plaintiffs failed to exhaust contractual dispute resolution

28    procedures including, but not limited to, arbitration or mediation.

                                                       12
                      DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO COMPLAINT
      FP 38438747.1
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 77 of 78


 1                                        SIXTY-NINTH DEFENSE
 2            69.      The Complaint and each purported cause of action alleged therein should be
 3    abated in the Court’s discretion, and Plaintiffs should be forced to pursue their administrative
 4    remedies with the California Division of Labor Standards Enforcement, which has primary
 5    jurisdiction over Plaintiffs’ claims.
 6                                        SEVENTIETH DEFENSE
 7            70.      Plaintiffs’ claims are barred, in whole or in part, by the Federal Enclave Doctrine.
 8                                      SEVENTY-FIRST DEFENSE
 9            71.      Plaintiffs’ claims relating to overtime, and meal and rest periods, are barred to the
10    extent Plaintiffs met the qualifications for exemption and preemption relating to drivers whose
11    Hours of Service are and/or were subject to regulations promulgated by the U.S. Dept. of
12    Transportation.
13

14     DATE: August 21, 2020                          FISHER & PHILLIPS LLP
15

16                                               By: _____________________________________
                                                    MARK J. JACOBS
17                                                  CHRISTOPHER M. AHEARN
                                                    LAUREN STOCKUNAS
18                                                  Attorneys for Defendant
                                                    INSPERITY PEO SERVICES, L.P.
19

20

21

22

23

24

25

26

27

28

                                                        13
                      DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO COMPLAINT
      FP 38438747.1
     Case 1:20-cv-01194-DAD-HBK Document 1 Filed 08/24/20 Page 78 of 78


 1                                          PROOF OF SERVICE
                                  (Cal. Code Civ. Proc. §§ 1013(a) and 2015.5)
 2
              I, the undersigned, am employed in the County of Orange, State of California. I am over
 3    the age of 18 and not a party to the within action; am employed with the law offices of Fisher &
      Phillips LLP and my business address is 2050 Main Street, Suite 1000, Irvine, California 92614.
 4
            On the below-listed date, I served   the original a true copy of the foregoing
 5    document entitled DEFENDANT INSPERITY PEO SERVICES, L.P.’S ANSWER TO
      COMPLAINT on the person or persons listed below:
 6

 7     David Mara                                              Attorneys for Plaintiffs
       Matthew Crawford
 8     MARA LAW FIRM, PC                                       T:     (619) 234-2833
       2650 Camino del Rio N., Suite 205                       F:     (619) 234-4048
 9     San Diego, CA 92108                                     E:     dmara@maralawfirm.com
                                                                      mcrawford@maralawfirm.com
10

11            [by U.S. MAIL] I enclosed the document(s) in a sealed envelope or package addressed
               to each of the above-listed persons at their respective above-listed address(es), and placed
12             the envelope(s) or package(s) for collection and mailing following our office’s ordinary
               business practice for collection and processing of correspondence for mailing. Such
13             practice is that, the same say correspondence is placed for collection and mailing, it is
               deposited in the ordinary course of business with the United States Postal Service in a
14             sealed envelope or package with postage fully prepaid.
15            [by ELECTRONIC DELIVERY] In addition to service as set forth above, I transmitted,
16             as a courtesy copy only, a true and correct copy of the foregoing document(s) (or a
               reference to a Uniform Resource Locator that could be immediately used to download
17             such document(s) via File Transfer Protocol) by email to the above-listed recipient(s), at
               their respective above-listed e-mail addresses. I did not receive any failed delivery
18             notification(s) relating to such emails.
19           I declare under penalty of perjury under the laws of the State of California that the
      foregoing is true and correct.
20
               Executed August 21, 2020 at Irvine, California.
21

22        Elizabeth R. Toller                         By:
                         Print Name                                            Signature
23

24

25

26

27

28

                                                        1
                                              PROOF OF SERVICE
      FP 38438747.1
